




--------------------------------------------------------------------------------















MASTER ACCOUNTS RECEIVABLE PURCHASE AGREEMENT


among


EDGEWELL PERSONAL CARE, LLC,
as the Seller,




EDGEWELL PERSONAL CARE COMPANY,
as Guarantor




and


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as the Purchaser




Dated as of September 15, 2017







--------------------------------------------------------------------------------









--------------------------------------------------------------------------------





Table of Contents
Page
SECTION 1.DEFINITIONS AND INTERPRETATION.
................................................................    1
Section 1.1.Definitions
....................................................................................................................    1
Section 1.2.Interpretation
.............................................................................................................    10
SECTION 2.PURCHASE AND SALE; UNCOMMITTED ARRANGEMENT; TERM. .............    10
Section 2.1.Offer to Purchase; Purchase and Sale
.......................................................................    10
Section 2.2.Purchase Price; Dilution Reserve
..............................................................................    11
Section 2.3.UNCOMMITTED ARRANGEMENT
......................................................................    12
Section 2.4.Term
............................................................................................................................    12
Section 2.5.Aggregate Unreimbursed Purchase Discount
............................................................    12
Section 2.6.Payment Amount
........................................................................................................    12
SECTION 3.PAYMENTS.
..............................................................................................................    12
Section 3.1.Late Payment Amount
................................................................................................    12
Section 3.2.Payments Generally
...................................................................................................    13
SECTION 4.NATURE OF FACILITY.
..........................................................................................
13
Section 4.1.True Sale
....................................................................................................................
13
Section 4.2.No Purchaser Liability
...............................................................................................    13
Section 4.3.Further Assurances
....................................................................................................    13
SECTION 5.SERVICER.
................................................................................................................14
Section 5.1.Appointment of the Seller as a Servicer
.....................................................................    14
Section 5.2.Servicing Covenants
...................................................................................................    14
Section 5.3.Determination of Dilutions
.........................................................................................15
Section 5.4.Past Due Receivables
.................................................................................................    15
Section 5.5.Termination of Appointment
.......................................................................................    15
Section 5.6.Distributions of Collections
.......................................................................................    16
SECTION 6.SERVICING REPORTS.
............................................................................................    17
Section 6.1.Servicing Reports and Submission of Receivable Information
..................................    17
Section 6.2.Reconciliation
.............................................................................................................    17
SECTION 7.OTHER INFORMATION; THE SELLER’S BOOKS AND RECORDS; INSPECTION; THE
PURCHASER’S RECORDS. ..................................................    17
Section 7.1.Other Information
......................................................................................................    17
Section 7.2.The Seller’s Books and Records
.................................................................................    18
Section 7.3.Inspection
...................................................................................................................    18
Section 7.4.The Purchaser’s Records
............................................................................................    18
SECTION 8.CONDITIONS PRECEDENT.
...................................................................................    18
Section 8.1.Conditions Precedent to the Closing Date
.................................................................    18




--------------------------------------------------------------------------------




Section 8.2.Conditions Precedent to Each Purchase
....................................................................    19
SECTION 9.REPRESENTATIONS AND WARRANTIES.
..........................................................    20
Section 9.1.Generally
...................................................................................................................
20
Section 9.2.Purchased Receivables
..............................................................................................    21
Section 9.3.Guarantor Representations
........................................................................................    23
SECTION 10.COVENANTS.
..........................................................................................................
25
Section 10.1.The Seller’s Covenants
..............................................................................................    
25
SECTION 11.REPURCHASE OF PURCHASED RECEIVABLES; GUARANTY.
......................    26
Section 11.1.Repurchase Price
.......................................................................................................    26
Section 11.2.Repurchase
.................................................................................................................    26
Section 11.3.Re-assignment
............................................................................................................    26
Section 11.4.Guaranty
....................................................................................................................    26
SECTION 12.TAXES, ETC.
............................................................................................................
    27
Section 12.1.Taxes
..........................................................................................................................    27
Section 12.2.Duties and Taxes
........................................................................................................    28
SECTION 13.MISCELLANEOUS.
.................................................................................................    28
Section 13.1.Indemnity
...................................................................................................................    28
Section 13.2.Expenses
....................................................................................................................    29
Section 13.3.Setoff
..........................................................................................................................    29
Section 13.4.Notices, Addresses
.....................................................................................................    29
Section 13.5.Certificates and Determinations
................................................................................    31
Section 13.6.Assignments and Transfers
........................................................................................    31
Section 13.7.Waivers, Remedies Cumulative
..................................................................................    31
Section 13.8.Accounting Treatment; Non-Reliance
........................................................................    31
Section 13.9.Third Party Rights
......................................................................................................    31
Section 13.10.Counterparts
..............................................................................................................    31
Section 13.11.Entire Agreement
........................................................................................................    31
Section 13.12.Exclusion of Liability
.................................................................................................    32
Section 13.13.Invalidity
....................................................................................................................    32
Section 13.14.Governing Law
...........................................................................................................    32
Section 13.15.Consent to Jurisdiction
..............................................................................................    32
Section 13.16.WAIVER OF JURY TRIAL
......................................................................................    32
Section 13.17.USA Patriot Act
..........................................................................................................    32
Section 13.18.Confidentiality
............................................................................................................    33
Section 13.19.Communication Through the PrimeRevenue System
.................................................    33


Schedule A     Approved Obligors
Schedule B     UCC Information
Schedule C    Electronic Services Schedule


Exhibit A    Form of Servicing Report




--------------------------------------------------------------------------------





MASTER ACCOUNTS RECEIVABLE PURCHASE AGREEMENT


MASTER ACCOUNTS RECEIVABLE PURCHASE AGREEMENT, dated as of September 15, 2017
(as amended, restated, supplemented or otherwise modified from time to time,
this “Agreement”), among EDGEWELL PERSONAL CARE, LLC, a Delaware limited
liability company (the “Seller”), EDGEWELL PERSONAL CARE COMPANY, a Missouri
corporation (the “Guarantor”), and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW
YORK BRANCH (the “Purchaser”).


RECITAL:
From time to time during the term hereof, the Seller may sell accounts
receivable to the Purchaser, and the Purchaser may in its sole discretion agree
to purchase such accounts receivable from the Seller, in each case, on the terms
and subject to the conditions set forth in this Agreement.
SECTION 1.
DEFINITIONS AND INTERPRETATION.

Section 1.1.    Definitions. In this Agreement, the following terms shall have
the meanings ascribed thereto:
“Accrued Aggregate Unreimbursed Purchase Discount” means, in relation to a given
Settlement Date, the portion of the Aggregate Unreimbursed Purchase Discount
accrued during the immediately preceding Settlement Period.
“Actual Dilution Amount” means with respect to any Purchased Receivable all
Dilutions (including Disputes) related to such Purchased Receivable, other than
Dilutions taken into account in determining the Purchase Price (or Adjusted
Purchase Price, if applicable) of such Purchased Receivable as of the Purchase
Date.
“Adjusted Discount” means, with respect to any Purchased Receivable for a
Settlement Period, an amount determined as follows:
“Adjusted Discount” = (NFV – Dres) x DRate x (Days / 360), in which:
Term
Definition
“NFV” equals    
Net Face Value of such Receivable as of the first day of such Settlement Period
“DRate” equals
Adjusted Discount Rate applicable to such Receivable
“DRes” equals
Dilution Reserve applicable to such Receivable
“Days” equals
Number of days in such Settlement Period



“Adjusted Discount Rate” means, with respect to any Receivable for a Settlement
Period, a rate per annum equal to the sum of (i) LIBOR as determined by the
Purchaser for an assumed interest period of 30 days commencing two (2) Business
Days prior to the first day of such Settlement Period, plus (ii) the Applicable
Margin for the Obligor of such Receivable.
“Adjusted Purchase Price” as defined in Section 2.2.




--------------------------------------------------------------------------------




“Adverse Claim” means any mortgage, assignment, security interest, pledge, lien
or other encumbrance securing any obligation of any Person or any other type of
adverse claim or preferential arrangement having a similar effect (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement, and any lease in the nature thereof), in each case other
than as arising under this Agreement.
“Affiliate” means any Person controlling, controlled by or under common control
with, the Seller.
“Aggregate Unreimbursed Purchase Discount” means, as of any Reconciliation Date,
with respect to all outstanding Purchased Receivables for which the Purchaser
elected, in accordance with Section 2.2, not to deduct the Discount from the Net
Face Value when calculating the Purchase Price or Adjusted Purchase Price of
such Purchased Receivables, an amount equal to the aggregate of all Adjusted
Discounts for such Purchased Receivables for the Settlement Period ending on
such Reconciliation Date, which Adjusted Discounts otherwise have not been paid
by the Seller to the Purchaser by deposit into the Purchaser’s Account.
“Agreement” as defined in the preamble hereto.
“Anti-Corruption Laws” means the Foreign Corrupt Practices Act of 1977 and the
rules and regulations promulgated thereunder, and all other laws, rules, and
regulations of any jurisdiction applicable to the Seller, the Guarantor or any
of their respective Subsidiaries concerning or relating to bribery or
corruption.
“Anti-Money Laundering Laws” means the PATRIOT Act, the Money Laundering Control
Act of 1986, the Bank Secrecy Act, and the rules and regulations promulgated
thereunder, and corresponding laws of the jurisdictions in which the Seller, the
Guarantor or any of their respective Subsidiaries operate or in which the
proceeds of any purchase of Receivables under this Agreement will be used.
“Applicable Margin” means for each Approved Obligor, the rate per annum set
forth under the heading “Applicable Margin” for such Approved Obligor on
Schedule A, as adjusted from time to time as mutually agreed in writing by the
Seller and the Purchaser.
“Approved Obligor” means each Obligor listed on Schedule A, as such list may be
amended from time to time to add or delete any Obligor (including a subsidiary
of an Obligor), as mutually agreed in writing by the Seller and the Purchaser.
“Approved Obligor Buffer Period” means for each Approved Obligor, the number of
days set forth under the heading “Approved Obligor Buffer Period” for such
Approved Obligor on Schedule A, as adjusted from time to time, based on the
payment history of the Receivables of such Approved Obligor, as mutually agreed
in writing by the Seller and the Purchaser.
“Approved Obligor Sublimit” means for each Approved Obligor, the amount set
forth under the heading “Approved Obligor Sublimit” for such Approved Obligor on
Schedule A, as adjusted from time to time as mutually agreed in writing by the
Seller and the Purchaser.
“Business Day” means a day that is not a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
remain closed; provided that, when used in connection with determining LIBOR,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
“Closing Date” means, subject to Section 8.1, the date of this Agreement.




--------------------------------------------------------------------------------




“Collection Date” means, with respect to any Purchased Receivable, the date,
following payment by or on behalf of the Obligor of Collections representing the
final balance thereon (reflecting any Actual Dilution Amount), on which all such
Collections with respect to such Purchased Receivable have been received by the
Purchaser, including (if applicable) the date on which such Purchased Receivable
is repurchased in full pursuant to Section 11.
“Collections” means, with respect to any Purchased Receivable, all payments made
on such Purchased Receivable and any other payments, receipts or recoveries
received by or on behalf of the Seller with respect to such Purchased
Receivable.
“Contract” means, with respect to any Receivable, the applicable contract or
purchase order with respect to such Receivable between the Seller and the
applicable Approved Obligor, as the same may be amended, supplemented or
otherwise modified from time to time in accordance with the terms hereof.
“Deferred Purchase Price” means, with respect to each Purchased Receivable on
any date, an amount equal to the difference between (i) the Dilution Reserve as
in effect for a Purchased Receivable on the date such Purchased Receivable was
sold by the Seller to the Purchaser, minus (ii) the Actual Dilution Amount on
such date; provided, that, if such difference is a negative number, then the
Deferred Purchase Price shall be zero.
“Dilution” means, with respect to any Receivable, the aggregate amount of any
reductions or adjustments in the amount of such Receivable as a result of any
defective, rejected, returned, repossessed or foreclosed goods or services, any
failure to provide services or any credit, rebate, sales allowance, discount or
other adjustment or setoff, but excluding any reduction or adjustment arising
out of or relating to non-payment of any Purchased Receivable to the extent such
non-payment results from an Insolvency Event of the applicable Approved Obligor
or the financial inability of the Obligor to pay such Purchased Receivable on
the applicable Maturity Date.
“Dilution Reserve” means, with respect to any Receivable, 10.0% of the Net Face
Value of such Receivable as of the applicable Purchase Date, as such percentage
may be adjusted from time to time as mutually agreed in writing by the Seller
and the Purchaser.
“Dilution Reserve Deficit” as defined in Section 2.2(c).
“Dilution Reserve Deficit Payment Date” means, with respect to a Purchased
Receivable for which there is a Dilution Reserve Deficit, the earlier of (x) the
Settlement Date immediately following the Settlement Period during which the
Collection Date with respect to such Receivable occurred, or (y) the Settlement
Date immediately following the 50th calendar day after the Maturity Date
thereof.
“Dilution Reserve Surplus” as defined in Section 2.2(c).
“Dilution Reserve Surplus Payment Date” means, with respect to a Purchased
Receivable for which there is a Dilution Reserve Surplus, the Settlement Date
immediately following the Settlement Period during which the Collection Date
with respect to such Receivable occurred; provided that if the Collection Date
with respect to such Receivable does not occur solely as a result of an
Insolvency Event of the Obligor thereof or the financial inability of such
Obligor to pay such Purchased Receivable, Dilution Reserve Surplus Payment Date
shall mean the date after the Maturity Date of such Receivable on which the
Purchaser reasonably determines that all Dilutions (including Disputes) with
respect to all outstanding Purchased Receivables have been determined.




--------------------------------------------------------------------------------




“Discount” means, with respect to any Receivable, the amount determined as the
“Discount” in the calculation of the Purchase Price for such Receivable pursuant
to Section 2.2.
“Discount Period” means, with respect to any Receivable, the number of days from
(and including) the date on which the Purchase Price of such Receivable is paid
to (but not including) the date which is the number of days after the Maturity
Date of such Receivable equal to the Approved Obligor Buffer Period for the
Approved Obligor of such Receivable.
“Discount Rate” means, with respect to any Receivable, a rate per annum equal to
the sum of (i) LIBOR as determined by the Purchaser for a period equal to the
Discount Period applicable to such Receivable determined as of two (2) Business
Days prior to the date on which the Purchase Price for such Receivable is paid,
plus (ii) the Applicable Margin for the Obligor of such Receivable.
“Dispute” means, with respect to any Receivable, any Dilution with respect to
such Receivable (other than any Dilutions specifically taken into account in
determining the Purchase Price (or Adjusted Purchase Price, if applicable) for
such Receivable), or any claim, offset, defense, counterclaim, discount,
allowance, or warranty issue of any kind between the Seller and the applicable
Approved Obligor (or any of their respective affiliates) relating to such
Receivable, including, without limitation, any products liability claim arising
out of or in connection with such Receivable.
“Dollar” and “$” means the lawful currency of the United States of America.
“Edgewell Credit Agreement” means the Credit Agreement, dated as of June 1,
2015, among Edgewell Personal Care Company, certain of its subsidiaries, the
lenders from time to time party thereto, JPMorgan Chase Bank, N.A., as
administrative agent, and the other parties thereto, and any other credit
agreement, indenture, note purchase agreement or other agreement replacing or
refinancing same in whole or in part, in each instance, as amended, restated,
modified or supplemented from time to time.
“Existing Depositary Account” means JPMorgan Chase Bank, N.A. (ABA XXXXXXXXX)
deposit account number XXXXXXXXX.
“Final Collection Date” means the Business Day following the termination of
purchases under this Agreement on which all amounts to which the Purchaser shall
be entitled in respect of Purchased Receivables and all other amounts owing to
the Purchaser hereunder and under the other Purchase Documents are paid in full
(other than unasserted, contingent indemnification obligations).
“Final Maturity Date” means the Maturity Date of the last outstanding Purchased
Receivable.
“Funded Amount” means, as of any date of determination, the difference between
(a) the sum of all Purchase Prices or Adjusted Purchase Prices paid hereunder
and (b) the sum of all Collections and payments of Dilution Reserve Deficit
actually received by the Purchaser by deposit into the Purchaser’s Account;
provided, however, that Collections on any Purchased Receivable in excess of
such Receivable’s Net Adjusted Face Value shall be disregarded for the purpose
of clause (b).
“GAAP” means United States generally accepted accounting principles in effect as
of the date of determination thereof.
“Goods” means, with respect to any Receivable, those goods sold by the Seller to
the applicable Approved Obligor and any related services provided by the Seller
to such Approved Obligor pursuant to the applicable Contract.




--------------------------------------------------------------------------------




“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
“Guarantor” as defined in the preamble hereto.
“Indemnified Liabilities” as defined in Section 13.1.
“Indemnified Party” as defined in Section 13.1.
“Insolvency Event” means, with respect to any Person, such Person (i) is
dissolved (other than pursuant to a consolidation, amalgamation or merger); or
(ii) becomes insolvent or is unable to pay its debts or fails or admits in
writing its inability generally to pay its debts as they become due; or
(iii) makes a general assignment, arrangement or composition with or for the
benefit of its creditors; or (iv) institutes or has instituted against it a
proceeding seeking judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency Law or other similar Law affecting creditor’s
rights, or a petition is presented for its winding‑up or liquidation, and, in
the case of any such proceeding or petition instituted or presented against it,
such proceeding or petition (A) results in a judgment of insolvency or
bankruptcy or the entry of an order for relief or the making of an order for its
winding up or liquidation or (B) is not dismissed, discharged, stayed or
restrained in each case within sixty (60) days of the institution or
presentation thereof; or (v) has a resolution passed for its winding‑up,
official management or liquidation; or (vi) seeks or becomes subject to the
appointment of an administrator, provisional liquidator, conservator, receiver,
trustee, custodian or other similar official for it or for all or substantially
all of its assets; or (vii) has a secured party take possession of all or
substantially all its assets or has a distress, execution, attachment,
sequestration or other legal process levied, enforced or sued on or against all
or substantially all its assets and such secured party maintains possession, or
any such process is not dismissed, discharged, stayed or restrained, in each
case within sixty (60) days thereafter, or (viii) causes or is subject to any
event with respect to it which, under the applicable Laws of any jurisdiction,
has an analogous effect to any of the events specified in clauses (i) to (vii)
(inclusive), or (ix) takes any corporate or other organizational action to
authorize any of the foregoing.
“Invoice” means, with respect to any Receivable, the invoice with respect to
such Receivable issued by the Seller to the applicable Approved Obligor for the
payment for the applicable Goods supplied or related services provided pursuant
to the applicable Contract.
“Late Payment Amount” as defined in Section 3.1.
“Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, order, injunction, writ, decree or award of any
Governmental Authority.
“LIBOR” means the rate established by the Purchaser (calculated on the basis of
actual days elapsed over a 360-day year) equal to the London interbank offered
rate, as administered by the ICE Benchmark Administration (or any other person
that takes over the administration of such rate) appearing on the Reuters page
that displays such rate (such page currently being the LIBOR01 page) as of 1:00
p.m. (London time) two London business days immediately preceding the related
Purchase Date with respect to a Purchased Receivable for the period matching the
Discount Period for the Purchased Receivable or in any other case, two London
business days immediately preceding the first day for which such rate is
accruing, for a period matching the period over which such rate has accrued;
provided, however, if a Discount Period or such other period does not match an
available LIBOR quotation, then the Purchaser shall determine LIBOR for the
purpose of such Discount Period or other period by linear interpolation of the
nearest two LIBOR rates. In the event that such rate does not appear on such
page or service at such time, “LIBOR” shall be determined




--------------------------------------------------------------------------------




by reference to such other comparable publicly available service for displaying
the offered rate for deposits in Dollars in the London interbank market as may
be selected by the Purchaser and, in the absence of availability, such other
method to determine such offered rate as may be selected by the Purchaser in its
commercially reasonable judgment. Notwithstanding the foregoing, in no event
shall LIBOR be less than zero.
“Maturity Date” means, with respect to any Receivable, the date on which such
Receivable becomes due and payable as set forth in the applicable Invoice.
“Maximum Facility Amount” means $150,000,000.
“Maximum Funded Amount” means the lesser of (a) the Total Outstanding Amount for
all Purchased Receivables and (b) the Maximum Facility Amount.
“Net Adjusted Face Value” means, with respect to any Receivable, the sum of (i)
the Net Face Value of such Receivable, minus (ii) the Dilution Reserve for such
Receivable (provided, that the Dilution Reserve shall be deemed to be zero for
the purpose of clause (ii) if an Insolvency Event has occurred with respect to
the Approved Obligor thereof).
“Net Face Value” means, with respect to any Receivable, the amount payable by
the applicable Approved Obligor under the applicable Invoice, net of any Taxes
and (without duplication) any Dilutions (other than the Dilution Reserve)
specifically taken into account in determining the Purchase Price (or Adjusted
Purchase Price, if applicable) for such Receivable as of the applicable Purchase
Date.
“Non-Payment Event” as defined in Section 5.4.
“Non-Payment Report” as defined in Section 5.4.
“Obligor” means, with respect to any Receivable, the Person that is obligated to
make payments in respect of such Receivable pursuant to the applicable Contract.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury, or any successor thereto.
“Overdue Receivable” as defined in Section 5.4.
“PATRIOT Act” as defined in Section 13.17.
“Payment Amount” means, as of any given Reconciliation Date, an amount equal to:
(i)    the Maximum Funded Amount on such Reconciliation Date; minus
(ii)    the Funded Amount as of the immediately preceding Settlement Date; minus
(iii)    the Accrued Aggregate Unreimbursed Purchase Discount on such
Reconciliation Date; plus
(iv)    any Servicing Fee payable to the Seller on such Reconciliation Date;
plus




--------------------------------------------------------------------------------




(v)    any other amounts owing to the Seller by the Purchaser under this
Agreement on such Reconciliation Date (including, without limitation, any
Dilution Reserve Surplus and Deferred Purchase Price); minus
(vi)    any other amounts owing to the Purchaser by the Seller under this
Agreement on such Reconciliation Date (including, without limitation, any
Dilution Reserve Deficit and Repurchase Price).
“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
“Prime Commercial Rate” means the rate of interest most recently published in
the Money Rates section of The Wall Street Journal from time to time as the
Prime Rate in the United States of America or, if The Wall Street Journal ceases
to quote such rate, the highest per annum interest rate published by the Federal
Reserve Board in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar rate quoted therein (as determined by the Purchaser)
or any similar release by the Federal Reserve Board (as determined by the
Purchaser). Any change in such prime rate shall take effect at the opening of
business on the day specified in the public announcement of such change.
“PrimeRevenue System” means the Purchaser’s communication tool accessible via
the internet to enable clients to offer various receivables for sale to the
Purchaser and for the loading, approval and monitoring of such receivables on a
platform, the terms of use of which are set out in Schedule C.
“Purchase Date” means with respect to any Purchased Receivable, the date on
which such Purchased Receivable was purchased by the Purchaser in accordance
with the terms and conditions hereof.
“Purchase Date Payment” as defined in Section 2.2(a).
“Purchase Document” means each of this Agreement, and each Servicing Report,
together with all other documents, instruments or agreements executed and
delivered or submitted via the PrimeRevenue System to or for the benefit of the
Purchaser in connection herewith.
“Purchase Price” means, with respect to any Receivable, the amount determined as
the “Purchase Price” pursuant to Section 2.2.
“Purchased Receivable” means a Receivable purchased by the Purchaser in
accordance with the terms and conditions hereof; provided that a Receivable
purchased hereunder and subsequently repurchased by the Seller pursuant to the
terms and conditions hereof shall, upon the Repurchase Date therefor and upon
receipt by the Purchaser of the Repurchase Price therefor, cease to be a
Purchased Receivable.
“Purchaser” as defined in the preamble hereto.
“Purchaser’s Account” means the account of the Purchaser located at The Bank of
Tokyo-Mitsubishi UFJ, Ltd., New York Branch (ABA XXX-XXX-XXX), Swift address
XXXXXXXX, account name “XXX” with account number XXXXXXXX and reference name
“Edgewell Personal Care”, or such other account as notified to the Seller from
time to time by the Purchaser in writing.




--------------------------------------------------------------------------------




“Receivable” means the monetary obligation of an Obligor to the Seller arising
under a Contract which is evidenced by an Invoice (including the right to
receive payment of any interest or finance charges or other liabilities of such
Obligor under such Contract), all Related Assets with respect thereto, and all
Collections and other proceeds with respect to the foregoing.
“Reconciliation Date” as defined in Section 6.1.
“Related Assets” means, with respect to any Receivable (i) all related rights
and remedies under or in connection with the applicable Contract, including
bills of lading, bills of exchange, promissory notes and accessions, (ii) all
guaranties, suretyships, letters of credit, security, liens and other
arrangements supporting payment thereof, (iii) all applicable Sales Records
(including electronic records), (iv) all related insurance, and (v) all proceeds
of the foregoing.
“Remittance Account” means the account of the Seller located at JPMorgan Chase
Bank, N.A. (ABA XXXXXXXXX) with account number XXXXXXXXX, or such other account
as notified to the Purchaser from time to time by the Seller in writing.
“Repurchase Date” means, with respect to any Purchased Receivable, the date on
which such Purchased Receivable is repurchased by the Seller in accordance with
the terms and conditions hereof.
“Repurchase Event” means, with respect to any Purchased Receivable: (i) any
representation or warranty made by the Seller in Section 9.2 with respect to
such Purchased Receivable shall be inaccurate, incorrect or untrue on any date
as of which it is made or deemed to be made; (ii) a Dispute shall have occurred
with respect to such Purchased Receivable; (iii) an Adverse Claim shall exist
with respect to such Purchased Receivable; (iv) a breach by the Seller of its
obligations under Section 4.3 with respect to such Purchased Receivable; or
(v) the assignment or purported assignment of such Purchased Receivable by the
Seller to the Purchaser is or becomes invalid or unenforceable (whether against
the Approved Obligor of such Purchased Receivable or otherwise) for any reason
other than the creditworthiness of the Approved Obligor, including, without
limitation, an Insolvency Event of the applicable Approved Obligor or the
financial inability of such Approved Obligor to pay such Purchased Receivable on
the applicable Maturity Date.
“Repurchase Price” means, with respect to any Purchased Receivable, the amount
determined as the “Repurchase Price” for such Purchased Receivable pursuant to
Section 11.1.
“Retained Obligations” as defined in Section 4.2.
“Retired Invoice” means an Invoice with an outstanding balance that has been
reduced to zero in the Seller’s accounting records, whether as a result of the
payment of such invoice, any reduction or adjustment of the balance of such
invoice, or any combination thereof.
“Sales Records” means, with respect to any Receivable, the accounts, all sales
ledgers, purchase and sales day books, sales invoices, supply contracts and
other related books and records of the Seller relating to an Approved Obligor
and on an individual Receivable basis for the purpose of identifying amounts
paid or to be paid in respect of such Receivable.
“Sanctioned Country” means a country or territory that is or whose government is
subject to a sanctions program that broadly prohibits dealings with that
country, territory or government.
“Sanctioned Person” means, at any time, any Person (a) that is listed on the
Specially Designated Nationals and Blocked Persons list or the Consolidated
Sanctions list maintained by OFAC, or any similar




--------------------------------------------------------------------------------




list maintained by OFAC, the U.S. Department of State, the European Union, any
European Union member state or the United Nations Security Council; (b) that is
fifty-percent or more owned, directly or indirectly, in the aggregate by one or
more Persons described in clause (a) above; (c) that is operating, organized or
resident in a Sanctioned Country or (d) with whom engaging in trade, business or
other activities is otherwise prohibited or restricted by Sanctions Laws.
“Sanctions Laws” means the laws, rules, regulations and executive orders
promulgated or administered to implement economic sanctions or anti-terrorism
programs by (a) any U.S. Governmental Authority (including, without limitation,
OFAC), including Executive Order 13224, the PATRIOT Act, the Trading with the
Enemy Act, the International Emergency Economic Powers Act and the laws,
regulations, rules and/or executive orders relating to restrictive measures
against Iran; (b) the European Union in pursuit of the Common Foreign and
Security Policy objectives set out in the Treaty on European Union; (c) the
United Nations Security Council or any other legislative body of the United
Nations; and (d) any jurisdiction in which the Seller, the Guarantor or any of
their respective Subsidiaries operate or in which the proceeds of any purchase
of Receivables under this Agreement will be used.
“Seller” as defined in the preamble hereto.
“Servicing Fee” as defined in Section 5.1.
“Servicing Report” means a servicing report in the form of Exhibit A or
otherwise in form and substance satisfactory to the Purchaser and the Seller.
“Settlement Date” means each Thursday; provided, however, that if a Settlement
Date falls on a day that is not a Business Day, then the Settlement Date shall
be the next following Business Day.
“Settlement Period” means the period from (and including) one Reconciliation
Date to (but excluding) the immediately following Reconciliation Date.
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.
“Taxes” means all present and future income and other taxes, levies, imposts,
deductions, charges, duties and withholdings and any charges of a similar nature
imposed by any fiscal authority, together with any interest thereon and any
penalties with respect thereto and any payments made on or in respect thereof;
and “Taxation” and “Tax” shall be construed accordingly.
“Total Outstanding Amount” means, as of any date of determination, either:
(a)     if such amount is being determined for all Purchased Receivables for all
Approved Obligors, the result of (i) the sum of the Net Adjusted Face Values of
all Purchased Receivables (for each Purchased Receivable, such Net Adjusted Face
Value being determined as of such date) in respect of which the Purchaser has
not received payment in full, minus (ii) all Collections and




--------------------------------------------------------------------------------




payments of Dilution Reserve Deficit received and deposited in the Purchaser’s
Account in connection with such Purchased Receivables; provided, however, that
Collections on such Purchased Receivable in excess of such Purchased
Receivable’s Net Adjusted Face Value shall be disregarded unless an Insolvency
Event has occurred with respect to the Approved Obligor thereof; or
(b)     if such amount is being determined for Purchased Receivables of any
particular Approved Obligor, the result of (i) the sum of the Net Adjusted Face
Value of all Purchased Receivables of such Approved Obligor (for each such
Purchased Receivable, such Net Adjusted Face Value being determined as of such
date) in respect of which the Purchaser has not received payment in full, minus
(ii) all Collections and payments of Dilution Reserve Deficit received and
deposited in the Purchaser’s Account in connection with such Purchased
Receivables of such Approved Obligor; provided, however, that Collections on
such Purchased Receivable in excess of such Purchased Receivable’s Net Adjusted
Face Value shall be disregarded unless an Insolvency Event has occurred with
respect to the Approved Obligor thereof.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, if by reason of mandatory provisions of Law, the
perfection, the effect of perfection or non-perfection or the priority of the
security interests of the Purchaser is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than New York, the term “UCC” shall mean
the Uniform Commercial Code as in effect in such other jurisdiction for purposes
of the provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.
“UCC Information” means the information set forth on Schedule B.
Section 1.2.    Interpretation. In this Agreement, unless otherwise indicated,
(a) defined terms may be used in the singular or the plural and the use of any
gender includes all genders, (b) the words “hereof”, “herein”, “hereto”,
“hereby” and “hereunder” refer to this entire Agreement, (c) all references to
particular Sections, Exhibits or Schedules are references to the Sections,
Exhibits or Schedules, as the case may be, of this Agreement, (d) all accounting
terms not specifically defined herein shall be construed in accordance with
GAAP, except as otherwise stated herein, and (e) reference to any Person
includes such Person’s successors and legal assigns.
SECTION 2.
PURCHASE AND SALE; UNCOMMITTED ARRANGEMENT; TERM.

Section 2.1.    Offer to Purchase; Purchase and Sale. On the date that is two
(2) Business Days prior to the Closing Date, the Seller will submit to the
Purchaser the initial Servicing Report and details of the Receivables to be
included in the initial purchase, in the manner and as more fully described in
Section 6.1, and simultaneously with the submission of such Servicing Report and
Receivables information, the Seller will be deemed to offer to the Purchaser,
and subject to the satisfaction of the conditions set forth in Sections 8.1 and
8.2, the Purchaser will purchase from the Seller on the Closing Date, without
any further action on the part of the Seller, all of the Seller’s right, title
and interest in and to all outstanding Receivables of the Seller specified on
such Servicing Report and in the related Receivables information. On each
Business Day following the Closing Date during the term of this Agreement,
Seller will be deemed to offer to the Purchaser and, subject to the satisfaction
of the conditions set forth in Section 8.2, the Purchaser will be deemed to
purchase from the Seller, without any further action on the part of the Seller,
all of the Seller’s right, title and interest in and to all outstanding
Receivables of the Seller that satisfy the representations and warranties set
forth in Section 9.2 and that have not previously been acquired by the Purchaser
hereunder. The deemed offer by the Seller to sell, assign and transfer all of
its right, title and interest in and to all outstanding Receivables of the
Seller that have not previously been acquired by the Purchaser hereunder is




--------------------------------------------------------------------------------




irrevocable and unconditional on the part of the Seller and shall occur (without
any further action by the Seller) on each Business Day during the term of this
Agreement.
Section 2.2.    Purchase Price; Dilution Reserve.
(a)    The Purchaser shall pay to the Seller a purchase price (the “Purchase
Price”) for each Purchased Receivable purchased on each Purchase Date calculated
as follows:
PP = NFV – Discount, in which “Discount” = (NFV – Dres) x DRate x (DP / 360), in
which:
Term
Definition
“PP” equals    
Purchase Price of such Receivable
“NFV” equals    
Net Face Value of such Receivable as of such Purchase Date
“DRate” equals
Discount Rate applicable to such Receivable
“DRes” equals
Dilution Reserve applicable to such Receivable
“DP” equals
Discount Period applicable to such Receivable



Notwithstanding the foregoing, the Purchaser may, in its sole and absolute
discretion, elect to purchase a Receivable for an amount equal to such
Receivable’s Net Face Value (such amount, the “Adjusted Purchase Price”),
without reducing such amount by the Discount applicable to such Receivable. In
this event, the Seller shall pay the Adjusted Discount to the Purchaser in
weekly installments, and an amount equal to the Accrued Aggregate Unreimbursed
Purchase Discount for such Purchased Receivable will be payable by the Seller on
each Settlement Date until such time as such Purchased Receivable has been paid
in full or is otherwise treated as a Retired Invoice in accordance with the
Seller’s accounting practices and procedures.
Such Purchase Price (or Adjusted Purchase Price, if applicable) for such
Purchased Receivable shall be payable as follows: (i) an initial payment equal
to the Purchase Price (or Adjusted Purchase Price, if applicable) thereof minus
the Dilution Reserve shall be paid on the date determined pursuant to
Section 2.2(b) (the “Purchase Date Payment”), and (ii) a second installment
equal the Deferred Purchase Price for such Purchased Receivable shall be paid on
the Dilution Reserve Deficit Payment Date or the Dilution Reserve Surplus
Payment Date in the manner set forth in Section 2.2(d).
(b)    The Purchase Date Payment shall be payable by the Purchaser to the Seller
by deposit into the Remittance Account on the Settlement Date immediately
following the Settlement Period during which such Purchased Receivable was
purchased; provided, that the Purchase Date Payment for any such Receivables
purchased on the Closing Date shall be payable on the Closing Date.
Notwithstanding the foregoing, the Purchase Date Payment shall be subject to
netting and set-off as provided for under Section 5.6.
(c)    As used herein, “Dilution Reserve Deficit” means, on any date, the
excess, if any, of the Actual Dilution Amount of such Purchased Receivable on
such date minus the Dilution Reserve of such Purchased Receivable on the date
such Purchased Receivable was sold by the Seller to the Purchaser, and “Dilution
Reserve Surplus” means, on any date of determination, the excess, if any, of the
Dilution




--------------------------------------------------------------------------------




Reserve of such Purchased Receivable on the date such Purchased Receivable was
sold by the Seller to the Purchaser minus the Actual Dilution Amount of such
Purchased Receivable on such date of determination.
(d)    On the Dilution Reserve Deficit Payment Date with respect to a Purchased
Receivable for which there is a Dilution Reserve Deficit, the Seller shall pay
to the Purchaser an amount equal to such Dilution Reserve Deficit for such
Purchased Receivable, and the Seller’s obligation to pay the Dilution Reserve
Deficit shall be subject to netting and set-off as provided for under Section
5.6. On the Dilution Reserve Surplus Payment Date with respect to a Purchased
Receivable for which there is a Dilution Reserve Surplus, the Purchaser shall
pay to the Seller an amount equal to such Dilution Reserve Surplus for such
Purchased Receivable, and the Purchaser’s obligation to pay the Dilution Reserve
Surplus shall be subject to netting and set-off as provided for under Section
5.6.
Section 2.3.    UNCOMMITTED ARRANGEMENT. THE SELLER ACKNOWLEDGES THAT THIS IS AN
UNCOMMITTED ARRANGEMENT, THAT THE SELLER HAS NOT PAID, OR IS NOT REQUIRED TO
PAY, A COMMITMENT FEE OR COMPARABLE FEE TO THE PURCHASER, AND THAT THE PURCHASER
HAS NO CONTINUING OBLIGATION TO PURCHASE ANY RECEIVABLE FROM THE SELLER,
REGARDLESS OF WHETHER THE CONDITIONS SET FORTH HEREIN ARE SATISFIED.
Section 2.4.    Term. Purchases of Receivables under this Agreement may be
effected during the period from the Closing Date until September 14, 2018, which
date shall be automatically extended for annual 364‑day terms unless the Seller
provides written notice to the Purchaser or the Purchaser provides written
notice to the Seller not less than thirty (30) days prior to the expiration of
the then applicable annual term, that such Person does not intend to extend the
term of this Agreement. In addition, either the Purchaser or the Seller may
terminate this Agreement for convenience at any time after the initial
364‑day term by thirty days prior written notice to the other party.
Notwithstanding the foregoing, all covenants, representations and warranties,
repurchase obligations and indemnities made herein shall continue in full force
and effect so long as any Purchased Receivables remain outstanding.
Section 2.5.    Aggregate Unreimbursed Purchase Discount. The Aggregate
Unreimbursed Purchase Discount shall be payable in full by the Seller on the
Final Maturity Date. The parties hereto agree that the Seller’s obligation to
pay the Aggregate Unreimbursed Purchase Discount is not credit recourse for any
failure of an Approved Obligor to pay the full outstanding balance of any
Purchased Receivable, but rather is an obligation to reimburse the Purchaser for
electing not to deduct the Discount from the Purchase Price with respect to the
applicable Purchased Receivables for the purpose of administrative convenience.
Section 2.6.    Payment Amount. On each Settlement Date, the Purchaser shall (by
reference to the Servicing Report delivered by the Seller to the Purchaser on
the immediately preceding Reconciliation Date) determine the Maximum Funded
Amount and the Payment Amount, and shall notify the Seller of the same.
Following the determination of the Payment Amount, and in accordance with
Section 5.6, on each Settlement Date (x) if the Payment Amount is positive, the
Purchaser shall pay the full amount thereof to the Seller, and (y) if the
Payment Amount is negative, the Seller shall pay the full absolute value thereof
to the Purchaser by deposit into the Purchaser’s Account.
SECTION 3.
PAYMENTS.

Section 3.1.    Late Payment Amount. In the event that any amount payable by the
Seller hereunder or under any of the other Purchase Documents remains unpaid for
any reason for two (2) Business Days after the Purchaser provides notice to the
Seller that such amounts are past due, the Purchaser shall charge, and the
Seller shall pay, an amount (the “Late Payment Amount”) equal to (x) such unpaid
amount due from




--------------------------------------------------------------------------------




the Seller to the Purchaser during the period from (and including) the due date
thereof to, but excluding the date payment is received by the Purchaser in full,
times (y) a rate per annum equal to the Prime Commercial Rate, computed on the
basis of a 360 day year, and for actual days elapsed. Late Payment Amounts shall
be payable on demand and, if no prior demand is made, on the last Business Day
of each calendar month.
Section 3.2.    Payments Generally. All payments to be made under any Purchase
Document or in respect of a Purchased Receivable shall be made in immediately
available funds. Any amounts that would fall due for payment on a day other than
a Business Day shall be payable on the succeeding Business Day unless such
Business Day would fall into a new calendar month, in which case such payment
shall be due on the preceding Business Day, and interest calculations, if any,
shall be adjusted accordingly for such later or earlier payment. All amounts
payable by the Seller to the Purchaser pursuant to or in connection with any
Purchase Document shall be paid in full, free and clear of all deductions,
set-off or withholdings whatsoever except only as may be required by Law, and
shall be paid on the date such amount is due no later than 11:00 a.m. (New York
City time) to the Purchaser’s Account. Any amount to be paid by the Purchaser to
the Seller under any Purchase Document shall be paid to the Seller by deposit
into the Remittance Account.
SECTION 4.
NATURE OF FACILITY.

Section 4.1.    True Sale. The parties hereto agree that each purchase and sale
of Receivables under this Agreement is intended to be an absolute and
irrevocable transfer constituting a “true sale” for bankruptcy law purposes,
without recourse by the Purchaser to the Seller for the creditworthiness of any
Obligor, and except as expressly set forth in Sections 11, 12, 13.1 or 13.2. The
parties hereto have structured the transactions contemplated by this Agreement
as a sale, and each party hereto agrees to treat each such transaction as a
“true sale” for all purposes under applicable law and accounting principles,
including, without limitation, in their respective books, records, computer
files, tax returns (federal, state and local), regulatory and governmental
filings (and shall reflect such sale in their respective financial statements).
The Seller and the Guarantor will advise all persons inquiring about the
ownership of the Receivables that all Purchased Receivables have been sold to
the Purchaser. Against the possibility that, contrary to the mutual intent of
the parties, the purchase of any Receivable is not characterized as a sale by
any applicable court, the Seller hereby grants to the Purchaser a security
interest in, and right of setoff with respect to, all of the Purchased
Receivables and all proceeds thereof to secure the payment and performance of
the Seller’s payment and performance obligations hereunder and under each other
Purchase Document. The grant of the security interest herein is a supplemental
protection to the Purchaser and is not meant to negate or affect in any way the
intended sale of the Receivables by the Seller to the Purchaser and the fact
that the parties intend for the Purchased Receivables to be assets of the
Purchaser. The Purchaser is hereby authorized to file UCC financing statements
with respect to the transactions contemplated hereunder, including the security
interests granted herein, together with any continuations and amendments
relating thereto.
Section 4.2.    No Purchaser Liability. Notwithstanding anything herein to the
contrary, the Seller hereby acknowledges and agrees that the Purchaser shall not
be in any way responsible for the performance of the Seller’s obligations under
any Contract and the Purchaser shall not have any obligation to intervene in any
Dispute arising out of the performance of any Contract. All obligations of the
Seller as seller of the Goods and provider of any related services, including,
without limitation, all obligations of the Seller as seller under the Contracts,
all representations and warranty obligations, all servicing obligations, all
maintenance obligations, and all delivery, transport and insurance obligations,
shall be retained by the Seller (the “Retained Obligations”). Any claim which
the Seller may have against an Obligor or any other party, and/or the failure of
an Obligor to fulfill its obligations under the applicable Contract, shall not
affect the obligations of the Seller to perform its obligations and make
payments hereunder, and shall not be used as




--------------------------------------------------------------------------------




a defense or as set-off, counterclaim or cross-complaint as against the
performance or payment of any of its obligations.
Section 4.3.    Further Assurances. The Seller agrees that from time to time, at
its expense, it will promptly execute and deliver all further instruments and
documents, and take all further action, that the Purchaser may reasonably
request in writing in order to perfect, protect or more fully evidence or
implement the transactions contemplated hereby, to enable the Purchaser to
submit proper claims and related documents to any insurer that has provided
insurance with respect to a Purchased Receivable (including, without limitation,
providing copies of invoices, purchase orders, and the proof of delivery of
products related to such Purchased Receivable), or to enable the Purchaser to
exercise or enforce any of its rights with respect to the Purchased Receivables.
SECTION 5.
SERVICER.

Section 5.1.    Appointment of the Seller as a Servicer. The Seller hereby
agrees to service and administer the Purchased Receivables sold by it as agent
for the Purchaser, all on the terms set out in this Agreement. The Seller shall
use its commercially reasonable efforts to collect each Purchased Receivable
sold by it as if such Purchased Receivable had not been purchased by the
Purchaser. The Seller agrees that the Seller shall cooperate with the Purchaser
(at the Seller’s expense, unless an Insolvency Event has occurred with respect
to the Obligor of such Purchased Receivable in which case it shall be at the
Purchaser’s expense) in taking any and all commercially reasonable actions
requested by the Purchaser in collecting all amounts owed by any Approved
Obligor with respect to such Purchased Receivable. Without limiting the
foregoing, the Seller agrees to devote to the servicing of Purchased Receivables
at least the same amount of time and attention, and to exercise at least the
same level of skill, care and diligence in such servicing, as if the Seller were
servicing Receivables legally and beneficially owned by it. The Purchaser shall
pay the Seller a Servicing Fee as consideration for the performance of such
obligations as servicer under this Section 5.1 and this Agreement. On or before
each Settlement Date, commencing with the first Settlement Date after the
Closing Date, the Purchaser shall provide to the Seller a calculation for the
servicing fee (the “Servicing Fee”) accrued for the related Settlement Period
most recently ended. Such Servicing Fee shall be payable by the Purchaser, on
such Settlement Date as part of the Payment Amount as provided in Section 2.6.
The Servicing Fee shall be calculated as follows:
Servicing Fee = FA x Rate x Y/360
Where:
Term
Definition
“FA” equals    
Funded Amount as of the first day of the relevant Settlement Period
“Rate” equals    
0.05% per annum
“Y” equals
The number of days in the relevant Settlement Period

Section 5.2.    Servicing Covenants. The Seller covenants and agrees, in
connection with its servicing obligations pursuant to Section 5.1, (i) that the
payment instructions currently in force and provided to each Approved Obligor
specify that each such Approved Obligor shall pay all amounts owing under the
Purchased Receivables to the Existing Depositary Account, (ii) not to change
such payment instructions




--------------------------------------------------------------------------------




while any Purchased Receivable remains outstanding, and (iii) to take any and
all other commercially reasonable actions, including such commercially
reasonable actions as may be requested by the Purchaser from time to time, to
ensure that all amounts owing under the Purchased Receivables will be deposited
exclusively to the Existing Depositary Account. The Seller further covenants and
agrees (x) that within two (2) Business Days of receipt in the Existing
Depositary Account of any payment by an Approved Obligor of any amount owing
under any Purchased Receivable sold by the Seller to the Purchaser, the Seller
shall identify such paid amount and (y) that on each Settlement Date, with
respect to any payment by an Approved Obligor of any amount owing under any
Purchased Receivable sold by the Seller to the Purchaser that was received
during the preceding Settlement Period, the Seller shall transfer such payment
in immediately available funds to the Purchaser’s Account to the extent required
by Section 5.6(a)(i). Any payment by an Approved Obligor of any amount owing
under any Purchased Receivable that is not paid to the Existing Depositary
Account and is received by the Seller directly shall be held in trust (but the
Seller shall not be required to segregate) by the Seller as the Purchaser’s
exclusive property, such funds shall be safeguarded for the benefit of the
Purchaser, and such funds shall promptly, and in any event within two (2)
Business Days following receipt thereof, be transferred by wire transfer to or
otherwise deposited in the Existing Depository Account. The Seller shall not,
directly or indirectly, utilize such funds for its own purposes, nor shall the
Seller have any right to pledge such funds as collateral for any obligations of
the Seller or any other party. For the avoidance of doubt, Collections shall not
be deemed received by the Purchaser for purposes of this Agreement until
credited to the Purchaser’s Account as immediately available funds or otherwise
actually received by the Purchaser.
Section 5.3.    Determination of Dilutions. If a Purchased Receivable is paid in
part and not in full, the Seller shall use reasonable commercial efforts to
determine promptly if the unpaid balance will not be paid due to a Dilution or
Dispute. If it is determined that such unpaid balance will not be paid due to a
Dilution or Dispute, such Purchased Receivable shall be treated as a Retired
Invoice in accordance with the Seller’s accounting policies and procedures and
the Collection Date for such Purchased Receivable shall be deemed to have
occurred.
Section 5.4.    Past Due Receivables.
(a)    In the event a Purchased Receivable has not been paid in full by the date
that is twenty (20) days after the Maturity Date therefor (an “Overdue
Receivable”), the Purchaser may request that the Seller determine the cause of
such payment delay or non-payment, including whether it is due to a Dispute, and
the Seller shall deliver to the Purchaser by no later than twenty-five (25) days
after such Maturity Date, a certification and report (a “Non-Payment Report”)
identifying the Overdue Receivable and the Approved Obligor thereof and
describing in reasonable detail the cause of such non-payment, including whether
a Dispute exists with respect to such Overdue Receivable, or certifying that
such cause is unknown. In the event a Purchased Receivable has not been paid in
full by the date that is thirty (30) days after the Maturity Date therefor and
no Non-Payment Report with respect thereto has been delivered or the Non-Payment
Report delivered with respect thereto does not report a Dispute or states that
the cause of such payment delay or non-payment is unknown (a “Non-Payment
Event”), the Purchaser may in its sole discretion (i) contact such Approved
Obligor by phone or in person to discuss the status of such Overdue Receivable
and to inquire whether such payment delay or non-payment is due to a Dispute and
when payment can be expected and/or (ii) take any other lawful action to collect
such Purchased Receivable directly from such Approved Obligor and/or
(iii) terminate the appointment of the Seller as its servicer and agent for the
servicing of such Purchased Receivable. If the Approved Obligor advises the
Purchaser of the existence of a Dispute, the Purchaser shall advise the Seller
of such Overdue Receivable that the Approved Obligor has asserted a Dispute.




--------------------------------------------------------------------------------




(b)    In the event a Purchased Receivable has not been paid in full by the date
that is forty-five (45) days after the Maturity Date therefor, the Seller shall
deliver to the Purchaser by no later than fifty (50) days after such Maturity
Date, a certification and report identifying such Purchased Receivable and the
Approved Obligor and certifying the cause of such non-payment. If such cause is
not a credit default or Insolvency Event of the relevant Approved Obligor, or if
the Seller does not deliver such certification and report when due, a Dispute
shall be deemed to have occurred with respect to such Purchased Receivable,
which Dispute shall constitute a Repurchase Event.
Section 5.5.    Termination of Appointment. Upon the occurrence of the earliest
to occur of (a) an Insolvency Event with respect to the Seller or the Guarantor,
(b) any representation or warranty made by the Seller or the Guarantor hereunder
being inaccurate, incorrect or untrue in any material respect (or, in the case
of any representation or warranty qualified by materiality, in all respects) on
any date as of which it is made or deemed to be made, (c) a breach by the Seller
or the Guarantor of its obligations hereunder (excluding any representations or
warranties made by the Seller or the Guarantor hereunder) which, if capable of
cure, is not cured within thirty (30) days following the date of such breach
(except to the extent such breach relates to (i) non-payment by the Seller of
the Payment Amount due on any Settlement Date or (ii) Sections 10.1(f), (g) or
(i), in which case no cure period shall apply) or (d) any event, condition,
change or effect that has a material adverse effect on (w) a material portion of
the Purchased Receivables, (x) the business, assets, property, operations or
financial condition of the Guarantor and its Subsidiaries taken as a whole,
(y) the validity or enforceability of this Agreement or any other Purchase
Document as against the Seller or the Guarantor or the rights and remedies of
the Purchaser hereunder or thereunder as against the Seller, the Guarantor or
any of the Purchased Receivables of the Seller or (z) the ability of the Seller
or the Guarantor to perform its obligations hereunder in any material respect,
the Purchaser may, in its discretion, (i) take any lawful action to collect any
Purchased Receivable directly from the respective Approved Obligors, and/or
(ii) terminate the appointment of the Seller as its servicer and agent for the
servicing of the Purchased Receivables. In addition, if an Insolvency Event or
Non-Payment Event occurs with respect to any Approved Obligor, the Purchaser
may, in its discretion, (i) take any lawful action to collect any Purchased
Receivable directly from such Approved Obligor, and/or (ii) terminate the Seller
as its servicer and agent for the servicing of the Purchased Receivables of such
Approved Obligor. In the event of any termination of Seller as servicer with
respect to any Purchased Receivable, (A) the Purchaser may, but shall not be
obligated to, notify each Approved Obligor of the transfers hereunder and direct
each Approved Obligor to make payments with respect to such Purchased Receivable
as the Purchaser may elect or desire and take such other action and enforce such
rights and remedies with respect to such Purchased Receivable as the Purchaser
may deem appropriate, and (B) the Seller shall not interfere with such servicing
or collection of such Purchased Receivable or attempt to receive or make
collection from any Approved Obligor in respect of such Purchased Receivable. In
addition, the Seller hereby grants to the Purchaser, effective upon the
occurrence of an event described in clauses (a), (b), (c) or (d) above, an
irrevocable power of attorney (coupled with an interest) authorizing and
permitting the Purchaser, at its option, with or without notice to Seller, to do
any one of the following that are necessary, in the determination of the
Purchaser, to collect amounts due with respect to any Purchased Receivable:
(I) endorsing the name of the Seller upon any check or other instrument,
document or agreement with respect to any Purchased Receivable; (II) endorsing
the name of the Seller on any freight or express bill or bill of lading relating
to any Purchased Receivable; (III) following the termination of the Seller as
servicer with respect to such Purchased Receivable, taking such other action and
enforcing such rights and remedies with respect to such Purchased Receivable as
the Purchaser deems appropriate; and (IV) taking all action as the Purchaser
deems appropriate in connection with the foregoing. The Seller agrees that the
Purchaser will not be liable for any acts of commission or omission or for any
error of judgment or mistake of fact or Law in connection with the exercise of
such power of attorney except to the extent the same constitutes gross
negligence or willful misconduct.




--------------------------------------------------------------------------------




Section 5.6.    Distributions of Collections.
On each Settlement Date, the Seller shall apply Collections in accordance with
the following procedure:
(i)    if the Payment Amount as of the immediately preceding Reconciliation Date
is negative, the Seller will pay the absolute value thereof to the Purchaser
from Collections; if there are insufficient Collections to pay the full amount
due and owing to the Purchaser, then after applying such Collections to the
payment of the Payment Amount any remaining shortfall shall be paid directly by
the Seller from its general funds by deposit into the Purchaser’s Account; and
(ii)    if the Payment Amount as of the immediately preceding Reconciliation
Date is positive, then the amount thereof will be payable by the Purchaser to
the Seller.
Notwithstanding anything herein to the contrary, the Seller shall not be
required to make any payment pursuant to this Section 5.6 with respect to the
non-payment of any Purchased Receivable to the extent such non-payment results
from an Insolvency Event of the applicable Approved Obligor or the financial
inability of the Obligor to pay such Purchased Receivable, but any Collections
on such Purchased Receivable and any Dilution Reserve Deficit with respect to
such Purchased Receivable shall continue to be included in the calculation of
Payment Amount.
SECTION 6.
SERVICING REPORTS.

Section 6.1.    Servicing Reports and Submission of Receivable Information. The
Seller shall be responsible for delivering a Servicing Report by email to the
Purchaser by 12:00 noon (New York time) on that date that is two (2) Business
Days prior to each Settlement Date (the “Reconciliation Date”), which shall
summarize, on an aggregate basis, for the Settlement Period ending on such
Reconciliation Date, the outstanding Purchased Receivables, newly generated
Receivables, Collections and Dilutions, among other information. On or prior to
each Reconciliation Date, the Seller shall also submit to the Purchaser via the
PrimeRevenue system details of each Receivable included in the Servicing Report
(to the extent not previously submitted) including the invoice number, Approved
Obligor, Net Face Value, invoice date and Maturity Date; provided that the
Seller shall not include in any such submission any Receivables that do not
satisfy the representations and warranties set forth in Section 9.2 as of the
date of such submission. For the avoidance of doubt, if the Collection Date of
any Purchased Receivable that has been included in a Servicing Report does not
occur solely as a result of an Insolvency Event of the Obligor thereof or the
financial inability of such Obligor to pay such Purchased Receivable, such
Purchased Receivable shall thereafter be removed from the Servicing Report, but
any Collections on such Purchased Receivable shall continue to be remitted to
the Purchaser, and the Seller shall remain obligated for any Dilution Reserve
Deficit with respect to such Purchased Receivable.
Section 6.2.    Reconciliation. If, at any time the Total Outstanding Amount for
all Purchased Receivables is greater than the Funded Amount, then the following
procedure will be used by the Seller for purposes of determining which
Receivables constitute Purchased Receivables: first, all Receivables that were
Purchased Receivables as of the immediately preceding Reconciliation Date, and
that remain outstanding, shall be designated as Purchased Receivables, and
second, new Receivables arising after the immediately preceding Reconciliation
Date that satisfy the representations and warranties set forth in Section 9.2
shall be designated as Purchased Receivables based on Maturity Date.




--------------------------------------------------------------------------------




SECTION 7.
OTHER INFORMATION; THE SELLER’S BOOKS AND RECORDS; INSPECTION; THE PURCHASER’S
RECORDS.

Section 7.1.    Other Information. The Seller will provide the Purchaser with
such other reports, information, documents, books and records related to a
Purchased Receivable as the Purchaser may reasonably request or any other
information that the Purchaser may require for capital or regulatory purposes
and which may be lawfully disclosed or provided to the Purchaser, including,
without limitation, promptly after request by the Purchaser (a) a copy of the
purchase order or sales order and Invoices relating to each Purchased
Receivable; (b) a copy of the bill of lading and any other shipping document
relating to the Purchased Receivable; and (c) all billings, statements,
correspondence and memoranda directed to the Obligor in relation to each
Purchased Receivable.
Section 7.2.    The Seller’s Books and Records. The Seller shall maintain its
books and records, including but not limited to any computer files and master
data processing records, so that such records that refer to Purchased
Receivables sold hereunder shall indicate clearly that the Seller’s right, title
and interest in such Receivables have been sold to the Purchaser.
Section 7.3.    Inspection. The Seller shall (a) at any time reasonably
convenient to the Seller during regular business hours and upon reasonable prior
notice, permit the Purchaser or any of its agents or representatives, (i) to
examine and make copies of and abstracts from the Seller’s Sales Records and the
Invoices in respect of Purchased Receivables at any time and permit the
Purchaser to take such copies and extracts from the Sales Records and to provide
the Purchaser with copies or originals (as required by the Purchaser) of the
Invoices relating to Purchased Receivables as it may require and generally allow
the Purchaser (at the Seller’s expense) to review, check and audit the Seller’s
credit control procedures, and (ii) to visit the offices and properties of the
Seller for the purpose of examining such records and to discuss matters relating
to Purchased Receivables and the Seller’s performance hereunder with any of the
officers or employees of the Seller having knowledge of such matters; and (b)
without limiting the provisions of clause (a), from time to time on request of
the Purchaser and upon reasonable prior notice and subject to the Seller
receiving acceptable confidentiality undertakings thereof, permit certified
public accountants or other auditors acceptable to the Purchaser to conduct, at
the Seller’s expense, a review of the Seller’s books and records to the extent
related to the Purchased Receivables.
Section 7.4.    The Purchaser’s Records. The Purchaser is irrevocably authorized
by the Seller to keep records of all purchases, which records shall be
consistent with all information set forth in the Servicing Reports or submitted
to the PrimeRevenue System, and evidence the dates and amounts of purchases and
the applicable Discount or Adjusted Discount in effect from time to time.
SECTION 8.
CONDITIONS PRECEDENT.

Section 8.1.    Conditions Precedent to the Closing Date. The occurrence of the
Closing Date is subject to the satisfaction of the following conditions, each to
the satisfaction of the Purchaser in its sole discretion and, as to any
agreement, document or instrument specified below, each in form and substance
satisfactory to the Purchaser in its sole discretion:
(a)    The Purchaser shall have received each of the following:
(i)    An executed counterpart of this Agreement.
(ii)    Certified copies of resolutions of (A) the Seller authorizing this
Agreement and the other Purchase Documents and authorizing a person or persons
to sign those




--------------------------------------------------------------------------------




documents including any subsequent notices and acknowledgements to be executed
or delivered pursuant to this Agreement, the other Purchase Documents and any
other documents to be executed or delivered by the Seller pursuant hereto or
thereto, and (B) the Guarantor authorizing this Agreement and authorizing a
person or persons to sign this Agreement including any subsequent notices and
acknowledgements to be executed or delivered pursuant to this Agreement and any
other documents to be executed or delivered by the Guarantor pursuant hereto.
(iii)    An officer incumbency and specimen signature certificate for the Seller
and the Guarantor.
(iv)    Organizational documents of the Seller and the Guarantor certified by
the applicable governmental authority (as applicable), and evidence of good
standing (as applicable).
(v)    Lien search reports as the Purchaser shall deem advisable with respect to
the Seller, and releases of any Adverse Claim on the Receivables that are or
will be Purchased Receivables shown in such reports.
(vi)    Acknowledgement copies or other evidence of filing of such UCC financing
statements or other filings as are required hereunder.
(vii)    Opinions of counsel to the Seller and the Guarantor, including opinions
with respect to due organization and good standing of the Seller and the
Guarantor, due authorization, execution and delivery of this Agreement by the
Seller and the Guarantor, validity and enforceability of this Agreement with
respect to the Seller and the Guarantor, non-contravention of organizational
documents, agreements and law, no consents, creation and perfection of security
interests, true sale and such other matters as Purchaser may reasonably request.
Section 8.2.    Conditions Precedent to Each Purchase. The Purchaser’s purchase
of any Receivable on each Purchase Date, including the initial Purchase Date, is
subject to the satisfaction of the following conditions, each to the
satisfaction of the Purchaser in its sole discretion:
(a)    The Purchaser shall have received a Servicing Report and the Receivables
information contemplated in Section 6.1 no later than two (2) Business Days
prior to the Settlement Date occurring on or immediately after such Purchase
Date.
(b)    After giving effect to such purchase, the Total Outstanding Amount of all
Purchased Receivables of all Approved Obligors as of such date will not exceed
the Maximum Facility Amount.
(c)    After giving effect to such purchase, the Total Outstanding Amount of all
Purchased Receivables of any Approved Obligor will not exceed the applicable
Approved Obligor Sublimit.
(d)    The representations and warranties made by the Seller in Section 9.1 of
this Agreement are true and correct in all material respects (or, in the case of
any representation or warranty qualified by materiality, in all respects) as of
such Purchase Date to the same extent as though made on and as of that date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects




--------------------------------------------------------------------------------




(or, in the case of any representation or warranty qualified by materiality, in
all respects) on and as of such earlier date.
(e)    The representations and warranties made by the Seller in Section 9.2 of
this Agreement with respect to the Purchased Receivables purchased on such
Purchase Date are true and correct in all respects as of such Purchase Date to
the same extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
respects on and as of such earlier date.
(f)    The representations and warranties made by the Guarantor in Section 9.3
of this Agreement are true and correct in all material respects (or, in the case
of any representation or warranty qualified by materiality, in all respects) as
of such Purchase Date to the same extent as though made on and as of that date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects (or, in the case of any
representation or warranty qualified by materiality, in all respects) on and as
of such earlier date.
Each delivery of a Servicing Report by the Seller shall be deemed a
representation and warranty by the Seller that the foregoing conditions to the
applicable Purchase are satisfied as of the applicable Purchase Date with
respect to the Receivables submitted onto the PrimeRevenue System with respect
to such Servicing Report.
SECTION 9.
REPRESENTATIONS AND WARRANTIES.

Section 9.1.    Generally. The Seller hereby makes the following representations
and warranties for the benefit of the Purchaser as of the Closing Date and on
each Purchase Date:
(a)    The Seller is (i) duly organized, validly existing, and, to the extent
applicable under the Laws of its jurisdiction of organization, in good standing
under the Laws of its jurisdiction of organization and has all organizational
powers and all material governmental licenses, authorizations, consents, and
approvals required to carry on its business as now conducted and (ii) is
qualified to do business in every jurisdiction where the nature of its business
requires it to be so qualified, except, with respect to clause (ii), to the
extent that failure to so qualify would not reasonably be expected to materially
adversely affect its ability to perform its obligations hereunder or under the
other Purchase Documents and would not have an adverse effect on the
collectability of any Purchased Receivable or on the interests of the Purchaser
under the Purchase Documents.
(b)    The Seller has the requisite power and authority to enter into and
deliver this Agreement and the other Purchase Documents and to assign and sell
the Receivables being sold by it on the applicable Purchase Date in the manner
herein contemplated, and it has taken all necessary corporate or other action
required to authorize the execution, delivery and performance of this Agreement,
the other Purchase Documents and the assignment and sale of such Receivables.
This Agreement and the other Purchase Documents to which the Seller is a party
have been duly executed and delivered by the Seller.
(c)    This Agreement, the other Purchase Documents and the sale, assignment and
transfer of the Purchased Receivables hereunder constitutes the legal, valid and
binding obligations of the Seller, enforceable in accordance with their terms,
subject to bankruptcy, insolvency, reorganization, moratorium and other Laws of
general application affecting the rights and remedies of creditors and general
principles of equity, regardless of whether enforcement is sought in proceedings
in equity or at Law. This Agreement creates a valid security interest in each
Purchased Receivable. Upon the filing of a UCC financing statement




--------------------------------------------------------------------------------




in the state of organization of the Seller set forth in the UCC Information,
listing the Seller, as debtor, and the Purchaser, as secured party, and covering
Purchased Receivables from time to time purchased hereunder, the Purchaser shall
have a first priority perfected security interest in each such Purchased
Receivable.
(d)    The UCC Information provided by the Seller to the Purchaser is true and
correct in all respects. All other data, materials and information provided by
it to the Purchaser in connection herewith and with each Contract, each
Receivable being sold by it hereunder, each Approved Obligor, the relationship
between it and each Approved Obligor, and each Approved Obligor’s payment
history (including timeliness of payments), is true and correct in all material
respects.
(e)    Neither the execution nor the delivery of this Agreement, the other
Purchase Documents or any of the other documents related hereto or thereto, nor
the performance of or compliance with the terms and provisions hereof or thereof
will conflict with or result in a breach of or give rise to a default under (i)
any Laws, (ii) any indenture, loan agreement, security agreement, instrument or
other material agreement binding upon the Seller or any of its properties, or
(iii) any provision of the Seller’s organizational documents.
(f)    No authorization, consent or approval or other action by, and no notice
to or filing (other than the UCC financing statements required to be filed
hereunder) with, any Governmental Authority is required to be obtained or made
by the Seller for the due execution, delivery and performance by it of this
Agreement or any other Purchase Document.
(g)    No Insolvency Event with respect to the Seller has occurred and is
continuing.
(h)    There is no pending or, to its knowledge, threatened action, proceeding,
investigation or injunction, writ or restraining order affecting the Seller or
any of its Affiliates before any court, governmental entity or arbitrator, which
could reasonably be expected to have an adverse effect on the enforceability of
this Agreement (including, without limitation, the enforceability of the
Purchaser’s ownership interest in the Purchased Receivables) or the ability of
the Seller to perform its obligations hereunder.
(i)    No effective financing statement or other instrument similar in effect
covering any Purchased Receivable is on file in any recording office, except
those filed in favor of the Purchaser relating to this Agreement, and no
competing notice or notice inconsistent with the transactions contemplated in
this Agreement remains in effect. The Seller has not pledged or granted any
security interest in any Purchased Receivable to any person except pursuant to
this Agreement.
(j)    The Seller is in material compliance with all covenants and other
agreements contained in this Agreement.
(k)    Neither the Seller nor any of its Subsidiaries nor, to the knowledge of
the Seller, any Affiliate or any director, officer, agent or other Person acting
on behalf of the Seller or any of its Subsidiaries (i) is a Sanctioned Person,
(ii) has any business affiliation or commercial dealings with, or investments
in, any Sanctioned Country or Sanctioned Person except to the extent such
activity has been licensed or approved by OFAC and would not cause the Purchaser
to be in violation of Sanctions Laws or (iii) is the subject of any action or
investigation under any Sanctions Laws or Anti-Money Laundering Laws.
(l)    The Seller, its Subsidiaries and, to the knowledge of the Seller, any
director, officer, agent or other person acting on behalf of the Seller or any
of its Subsidiaries, are in compliance with Anti-




--------------------------------------------------------------------------------




Corruption Laws or Anti-Money Laundering Laws in all material respects; and the
Seller has instituted and maintains policies and procedures reasonably designed
to ensure continued compliance therewith.
Section 9.2.    Purchased Receivables. The Seller hereby makes the following
representations and warranties with respect to each Purchased Receivable sold by
it for the benefit of the Purchaser as of the applicable Purchase Date with
respect to such Purchased Receivable:
(a)    Prior to giving effect to the sale of such Purchased Receivable, the
Seller has a valid ownership interest therein, free and clear of any Adverse
Claim. Such Purchased Receivable is a valid, current and freely assignable trade
account receivable and the assignment of such Purchased Receivable is not
subject to a consent requirement by any third party to the sale or other
transfer of such Purchased Receivable or the grant of a security interest or
other lien in such Purchased Receivable other than consents previously obtained
in writing by the Seller and that remain in effect as of the Purchase Date.
(b)    The sale of such Purchased Receivable by the Seller to the Purchaser
under the Purchase Documents constitutes a true sale or other absolute transfer
of such Purchased Receivable by the Seller to the Purchaser and upon purchase by
the Purchaser, such Purchased Receivable will have been validly and absolutely
assigned, transferred and sold to the Purchaser and the Purchaser shall acquire
a legally valid ownership interest in such Purchased Receivable, free and clear
of any Adverse Claim without any need on the part of the Seller or the Purchaser
to (i) notify the applicable Approved Obligor or (ii) other than the UCC
financing statements required to be filed hereunder, file, register or record
any Purchase Document or the sale of such Purchased Receivable under the Laws
applicable to the Seller. All of the Seller’s right, title and interest in and
to such Purchased Receivable will have been validly sold and absolutely assigned
and transferred to the Purchaser, and the Purchaser will have the legal and
beneficial right to be paid the face amount of such Purchased Receivable free of
any Adverse Claim. Such Purchased Receivable is sold hereunder in good faith and
without actual intent to hinder, delay or defraud present or future creditors of
the Seller.
(c)    Such Purchased Receivable and the applicable Contract constitutes a bona
fide, existing and enforceable legal, valid and binding obligation of the
applicable Approved Obligor, subject to bankruptcy, insolvency, reorganization,
moratorium and other Laws of general application affecting the rights and
remedies of creditors and general principles of equity, regardless of whether
enforcement is sought in proceedings in equity or at Law. Such Purchased
Receivable arises out of an arm’s-length sale by the Seller of Goods and the
provision of any related services, in each case, in the ordinary course of its
and such Approved Obligor’s businesses. This Agreement creates a valid security
interest in each Purchased Receivable. The applicable Contract constitutes an
existing and enforceable legal, valid and binding obligation of the Seller. Such
Purchased Receivable and the related Contract under which it arises comply with,
and the Goods with respect thereto have been manufactured in compliance with,
and any related services have been provided in compliance with, in all material
respects, the requirements of all applicable laws, rules, regulations or orders
of any Governmental Authority and do not contravene any agreement binding upon
the Seller.
(d)    The Goods deliverable to and any related services provided to the
applicable Approved Obligor in connection with such Purchased Receivable were
received by such Approved Obligor not later than the applicable Purchase Date.
(e)    The Seller has instructed each Approved Obligor in writing to pay all
amounts owing on Purchased Receivables only to the Existing Depositary Account,
which instructions have not been revoked or otherwise modified by or on behalf
of Seller.




--------------------------------------------------------------------------------




(f)    As of the applicable Purchase Date, such Purchased Receivable is not
subject to any Dilution except to the extent specifically included in the
determination of the Net Face Value for the calculation of the applicable
Purchase Price or Adjusted Purchase Price (and for the avoidance of doubt, the
Dilution Reserve is disregarded for the purpose of this clause).
(g)    The applicable Approved Obligor has not in the past failed to pay any
material sum due and payable to the Seller in circumstances where the Seller did
not waive or consent to such failure.
(h)    No note, account, instrument, document, contract right, general
intangible, chattel paper or other form of obligation other than that which has
been assigned to the Purchaser exists which evidences such Purchased Receivable,
and such Purchased Receivable is not evidenced by and does not constitute an
“instrument” or “chattel paper” as such terms are defined in the UCC.
(i)    The applicable Approved Obligor is not an Affiliate or Subsidiary of
Seller and is not a Sanctioned Person.
(j)    Such Purchased Receivable has not been sold or assigned to any Person
other than the Purchaser and the sale of such Purchased Receivable by the Seller
to the Purchaser hereunder is permitted under the Edgewell Credit Agreement.
(k)    Neither the Seller, nor, to the best of the Seller’s knowledge, the
applicable Approved Obligor, is in default of the applicable Contract or is in
breach of its terms.
(l)    Neither the Seller nor, to the best of the Seller’s knowledge, the
applicable Approved Obligor, has asserted any Dispute with respect to such
Purchased Receivable.
(m)    Such Purchased Receivable is denominated in U.S. Dollars.
(n)    Such Purchased Receivable does not represent a progress billing or a sale
on a bill-and-hold, guaranteed sale, sale-and-return, sale on approval,
consignment, cash-on-delivery or any other repurchase or return basis, does not
relate to payments of interest and has not been invoiced more than once.
(o)    The Maturity Date for such Purchased Receivable is not more than one
hundred and twenty (120) days after the issuance date of the Invoice with
respect thereto.
(p)    There are no facts known to the Seller concerning such Approved Obligor,
such Purchased Receivable or the applicable Contract which might have an adverse
impact on the ability or willingness of such Approved Obligor to pay the Net
Face Value for such Purchased Receivable when due, including information
concerning any existing or potential Disputes, except as otherwise previously
disclosed to the Purchaser.
(q)    To the Seller’s knowledge, no Insolvency Event with respect to the
applicable Approved Obligor has occurred and is continuing.
(r)    There are no actions, claims or proceedings now pending between the
Seller and the applicable Approved Obligor. There are no pending or, to the
Seller’s knowledge, threatened actions or proceedings before any court or
administrative agency related to or in any way connected to such Purchased
Receivable.




--------------------------------------------------------------------------------




Section 9.3.    Guarantor Representations. The Guarantor hereby makes the
following representations and warranties for the benefit of the Purchaser as of
the Closing Date and on each Purchase Date:
(a)    The Guarantor is (i) duly organized, validly existing, and, to the extent
applicable under the Laws of its jurisdiction of organization, in good standing
under the Laws of its jurisdiction of organization and has all organizational
powers and all material governmental licenses, authorizations, consents, and
approvals required to carry on its business as now conducted and (ii) is
qualified to do business in every jurisdiction where the nature of its business
requires it to be so qualified, except, with respect to clause (ii), to the
extent that failure to so qualify would not reasonably be expected to adversely
affect, in any material respect, its ability to perform its obligations
hereunder and would not have a material adverse effect on the interests of the
Purchaser under the Purchase Documents.
(b)    The Guarantor has the requisite power and authority to enter into and
deliver this Agreement, and it has taken all necessary corporate or other action
required to authorize the execution, delivery and performance of this Agreement.
This Agreement has been duly executed and delivered by the Guarantor.
(c)    This Agreement constitutes the legal, valid and binding obligations of
the Guarantor, enforceable against the Guarantor in accordance with its terms,
subject to bankruptcy, insolvency, reorganization, moratorium and other Laws of
general application affecting the rights and remedies of creditors and general
principles of equity, regardless of whether enforcement is sought in proceedings
in equity or at Law.
(d)    Neither the execution nor the delivery of this Agreement, nor the
performance of or compliance with the terms and provisions hereof will conflict
with or result in a breach of or give rise to a default under (i) any Laws, (ii)
any indenture, loan agreement, security agreement, instrument or other material
agreement binding upon the Guarantor or any of its properties, or (iii) any
provision of the Guarantor’s organizational documents, except, in the case of
clauses (i) and (ii) only, any such conflict, breach or default which would not
reasonably be expected to adversely affect, in any material respect, its ability
to perform its obligations hereunder and would not have a material adverse
effect on the interests of the Purchaser under the Purchase Documents.
(e)    No authorization, consent or approval or other action by, and no notice
to or filing with, any Governmental Authority is required to be obtained or made
by the Guarantor for the due execution, delivery and performance by it of this
Agreement, except authorizations, consents, approvals, notices or filings which
have been made, obtained or given, or which, if not made, obtained or given,
individually or in the aggregate, would not reasonably be expected to adversely
affect, in any material respect, its ability to perform its obligations
hereunder and would not have a material adverse effect on the interests of the
Purchaser under the Purchase Documents.
(f)    No Insolvency Event with respect to the Guarantor has occurred and is
continuing.
(g)    There is no pending or, to its knowledge, threatened action, proceeding,
investigation or injunction, writ or restraining order affecting the Guarantor
or any of its affiliates before any court, governmental entity or arbitrator,
which could reasonably be expected to have a material adverse effect on the
enforceability of this Agreement (including, without limitation, the
enforceability of the Purchaser’s ownership interest in the Purchased
Receivables) or the ability of the Guarantor to perform its obligations
hereunder.




--------------------------------------------------------------------------------




(h)    Neither the Guarantor nor any of its Subsidiaries nor, to the knowledge
of the Guarantor, any affiliate or any director, officer, agent or other Person
acting on behalf of the Guarantor or any of its Subsidiaries (i) is a Sanctioned
Person, (ii) has any business affiliation or commercial dealings with, or
investments in, any Sanctioned Country or Sanctioned Person except to the extent
such activity has been licensed or approved by OFAC and would not cause the
Purchaser to be in violation of Sanctions Laws or (iii) is the subject of any
action or investigation under any Sanctions Laws or Anti-Money Laundering Laws.
(i)    Neither the Guarantor nor any of its Subsidiaries nor, to the knowledge
of the Guarantor, any director, officer, agent or other person acting on behalf
of the Guarantor or any of its Subsidiaries, has taken any action, directly or
indirectly, that would result in a violation by such persons of Anti-Corruption
Laws or Anti-Money Laundering Laws; and the Guarantor has instituted and
maintains policies and procedures designed to ensure continued compliance
therewith.
SECTION 10.
COVENANTS.

Section 10.1.     The Seller’s Covenants. The Seller hereby agrees, at all times
prior to the Final Collection Date:
(a)    To take all necessary steps and actions to preserve its corporate (or
other organization) existence and comply in all material respects with all Laws
applicable to the Seller in the operation of its business.
(b)    To duly perform and comply in all material respects with all terms,
provisions, and obligations under each Contract and refrain from taking any
action or omitting to take any action which might prejudice or limit the
Purchaser’s rights to payment with respect to the Purchased Receivables.
(c)    Promptly to notify the Purchaser in writing of (i) the Seller’s knowledge
of any material event or occurrence, including, without limitation, any material
breach, or default by the Seller or by any Approved Obligor of any of the terms
or provisions of any Contract with respect to any Purchased Receivable, any
Dispute, or any governmental action affecting the ability of it or such Approved
Obligor to perform its obligations under the applicable Contract to which it is
a party; or (ii) any change to the UCC Information at least thirty (30) days
prior to such change.
(d)    Not to modify the terms of any Contract in any manner which would
adversely affect the collectability of any Purchased Receivables or any rights
of the Purchaser as the owner of the Purchased Receivables or would otherwise
reduce the amount due thereunder or delay the Maturity Date thereof.
(e)    To make all disclosures required by any applicable Law with respect to
the sale of the Purchased Receivables hereunder to the Purchaser, and account
for such sale in accordance with GAAP.
(f)    To not create or permit to exist any Adverse Claim over all or any of the
Seller’s or the Purchaser’s rights, title and interest in and to the Purchased
Receivables.
(g)    To not sell, assign or otherwise transfer the Purchased Receivables
except as specifically provided for herein.




--------------------------------------------------------------------------------




(h)    To not close the Existing Depositary Account and not to instruct any
Approved Obligor to pay any amounts owing under the Purchased Receivables to a
bank account other than the Existing Depositary Account.
(i)    That it will not, directly or indirectly, use the proceeds of any
purchase of Receivables under this Agreement, or lend, contribute or otherwise
make available such proceeds to any Subsidiary, joint venture partner or other
Person, (i) to fund any activities or business of or with any Sanctioned Person,
or in any Sanctioned Country, in violation of Sanctions Laws, (ii) in any other
manner that would result in the Seller, the Guarantor or the Purchaser being in
violation of Sanctions Laws or Anti-Money Laundering Laws or (iii) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of Anti-Corruption Laws.
(j)    That it will maintain in effect policies and procedures designed to
promote compliance by the Seller, its Subsidiaries, and their respective
directors, officers, employees, and agents with Sanctions Laws, Anti-Corruption
Laws and Anti-Money Laundering Laws.
SECTION 11.
REPURCHASE OF PURCHASED RECEIVABLES; GUARANTY.

Section 11.1.    Repurchase Price. As used herein, the “Repurchase Price” with
respect to any Purchased Receivable shall be calculated as follows:
RP = PP + AD + AO, in which:
Term
Definition
“RP” equals
Repurchase Price for such Purchased Receivable as of the applicable Repurchase
Date
“PP” equals
Purchase Price or Adjusted Purchase Price for such Purchased Receivable, net of
(1) any Deferred Purchase Price for such Purchased Receivable that has not yet
been paid to the Seller and (2) any Collections received by the Purchaser with
respect to such Purchased Receivable
“AD” equals
Discount applicable to such Receivable and accrued for the period from the
applicable Purchase Date to the applicable Repurchase Date; provided that AD
shall only apply in the case of a Receivable purchased at its Purchase Price
“AO” equals
All other amounts then payable (including, in the case of a Receivable purchased
at its Adjusted Purchase Price, the unpaid amount of the Aggregate Unreimbursed
Purchase Discount corresponding to such Receivable) by the Seller under the
Purchase Documents with respect to such Purchased Receivable as of such
Repurchase Date



Section 11.2.    Repurchase. Upon the occurrence of a Repurchase Event with
respect to any Purchased Receivable, the Seller shall repurchase such Purchased
Receivable on the next Settlement Date for an amount equal to the Repurchase
Price of such Purchased Receivable. Notwithstanding the foregoing, the payment
of the Repurchase Price shall be subject to netting and set-off as provided for
under Section 5.6.
Section 11.3.    Re-assignment. On receipt of the Repurchase Price, (a) the
Purchaser, at the request of the Seller, shall (at the cost and expense of the
Seller) execute such documents as may be necessary to re‑assign, without
recourse, representation or warranty, and at no further cost to the Purchaser,
such Purchased




--------------------------------------------------------------------------------




Receivable to the Seller; and (b) following receipt of such Repurchase Price by
the Purchaser, the Seller shall be entitled to any additional Collections paid
with respect to such Purchased Receivable and the Purchaser shall have no
further obligation to pay any Deferred Purchase Price with respect to such
Purchased Receivable.
Section 11.4.    Guaranty. The Guarantor, as the owner, directly or indirectly,
of all of the outstanding membership interests of the Seller, acknowledges and
agrees that it derives benefit from the purchase of Receivables from the Seller
by the Purchaser pursuant to this Agreement. The Guarantor hereby
unconditionally and irrevocably guarantees to the Purchaser, as primary obligor
and not merely as surety, the complete and timely payment and performance on
demand (after notice thereof by the Purchaser) of all obligations of the Seller
arising under or pursuant to this Agreement, including, without limitation, the
obligations of the Seller to make any payment to the Purchaser required hereby,
regardless of the nature of the transactions contemplated hereby, the
obligations set forth in Section 2.2(d), Section 2.5 (Aggregate Unreimbursed
Purchase Discount), Section 2.6 (Payment Amount), Section 5.2 (Servicing
Covenants), Section 11.2 (Repurchase), Section 12.1 (Taxes), Section 13.1
(Indemnity) and Section 13.2 (Expenses); provided, however, that the Guarantor
shall have no obligations hereunder with respect to any non-payment of any
Purchased Receivable resulting solely from an Insolvency Event of the applicable
Approved Obligor or the financial inability of the Obligor to pay such Purchased
Receivable on the applicable Maturity Date. This guaranty is an irrevocable,
absolute, present and continuing guaranty of prompt payment and performance, and
is in no way conditional or contingent upon any attempt to collect from or bring
action against the Seller, or perfect or enforce any security or upon any other
action, occurrence or circumstance whatsoever. The liability of the Guarantor
hereunder is independent of and not in consideration of or contingent upon the
liability of any other person under this or any similar instrument and the
release of, or cancellation by, any party to this or a similar instrument shall
not act to release or otherwise affect the liability of the Guarantor hereunder.
It shall not be necessary for the Purchaser (and the Guarantor hereby waives any
rights which the Guarantor may have to require the Purchaser), in order to
enforce the obligations of the Guarantor hereunder, first to (i) institute suit
or exhaust its remedies against the Seller or any other person, (ii) enforce the
Purchaser’s rights against any collateral which shall ever have been given to
secure performance under this Agreement, (iii) exhaust any remedies available to
the Purchaser against any collateral which shall ever have been given to secure
performance under this Agreement, or (iv) resort to any other means of obtaining
payment of the obligations of the Seller hereunder. The liability of the
Guarantor hereunder shall be absolute and unconditional irrespective of: (i) any
lack of validity or enforceability of any obligation of the Seller hereunder or
of this Agreement or any other Purchase Document as against the Seller; (ii) any
amendment or waiver of this Agreement or any other Purchase Document executed by
the Seller; or (iii) any challenge to, or lack of validity of, the Seller’s
ownership interest (immediately prior to each purchase hereunder) in the
Purchased Receivables.
SECTION 12.
TAXES, ETC.

Section 12.1.    Taxes. All payments to be made by the Seller or the Guarantor
under this Agreement shall be made free and clear of and without deduction for
or on account of all Taxes, except to the extent that the Seller or the
Guarantor, as applicable, is required by law to make payment subject to any
Taxes. All Taxes required to be deducted or withheld from any amounts paid or
payable by the Seller or the Guarantor under this Agreement shall be paid by the
Seller or the Guarantor, as applicable, within the time allowed under the
relevant law. In addition, if any Taxes or amounts in respect of Taxes must be
deducted from any amounts payable by the Seller or the Guarantor under this
Agreement, the Seller or the Guarantor, as applicable, shall pay such additional
amounts as may be necessary to ensure that the Purchaser receives a net amount
equal to the full amount which the Purchaser would have received had payment not
been made subject to deduction of Tax by the Seller or the Guarantor, as
applicable. Within 30 days of each payment




--------------------------------------------------------------------------------




to the relevant taxation authority by the Seller or the Guarantor under this
Section 12.1 of Tax or in respect of Taxes, the Seller or the Guarantor, as
applicable, shall deliver to the Purchaser if the same is available an original
receipt or other appropriate evidence issued by the authority to whom the
payment was made that the Tax has been duly remitted to the appropriate
authority. Nothing contained in this Agreement shall interfere with the right of
the Purchaser to arrange its Tax affairs in whatever manner it thinks fit and,
in particular, the Purchaser shall not be under any obligation to claim credit,
relief, remission, repayment or other benefit from or against its corporate
profits or similar Tax liability in respect of the amount of any deduction in
priority to any other claims, reliefs, credits or deductions available to it,
nor shall the Seller or the Guarantor be entitled to make any enquiries of the
Purchaser in relation to the Purchaser’s Tax affairs. The Purchaser shall (if
and to the extent that it is entitled to do so under applicable law) submit in
duplicate (i) to the Seller within 21 days after the Closing Date, and, in any
event, prior to the date of the first payment by the Seller to the Purchaser,
duly completed and signed copies of either Form W-8BEN (relating to the
Purchaser and claiming complete or partial exemption from withholding on all
amounts (to which such withholding would otherwise apply) to be received by the
Purchaser including fees, from the Seller pursuant to this Agreement) or Form
W-8ECI (relating to all amounts (to which such withholding would otherwise
apply) to be received by the Purchaser, including fees, from the Seller pursuant
to this Agreement). In addition and from time to time the Purchaser shall (if
and to the extent that it is entitled to do so under applicable law) submit to
the Seller such additional duly completed and signed copies of one or the other
of such Forms (or such successor forms as shall be adopted from time to time by
the relevant United States taxation authorities) and any additional information
as may be required under then current United States law, regulations or any
income tax treaty to which the United States is a party to claim the
inapplicability of, or exemption or partial exemption from, United States
withholding (including backup withholding) taxes on payments in respect of all
amounts (to which such withholding would otherwise apply) to be received by the
Purchaser including fees, from the Seller pursuant to this Agreement.
Section 12.2.    Duties and Taxes. All stamp, documentary, registration or other
like duties or Taxes (excluding Taxes upon or measured by the net income of the
Purchaser and any Taxes that are the subject of Section 12.1), including Taxes
and any penalties, additions, fines, surcharges or interest relating thereto, or
any notarial fees which are imposed or chargeable on or in connection with this
Agreement or any other Purchase Document or any other document executed pursuant
hereto or thereto shall be paid by the Seller, it being understood and agreed
that the Purchaser shall be entitled but not obligated to pay any such duties or
Taxes (whether or not they are its primary responsibility), and the Seller shall
on demand indemnify the Purchaser against those duties or Taxes and against any
costs and expenses so incurred by it in discharging them. Without prejudice to
the survival of any other provision hereof, the terms of this Section 12.2 shall
survive the termination of this Agreement and payment of all other amounts
payable hereunder.
SECTION 13.
MISCELLANEOUS.

Section 13.1.    Indemnity. The Seller agrees to indemnify, defend and save
harmless the Purchaser (including each of its branches) and its affiliates,
officers, directors, employees or other agents (each, an “Indemnified Party”),
forthwith on demand, from and against any and all liabilities, obligations,
losses, damages, penalties, claims, actions, judgments, suits, costs, expenses
and disbursements of any kind or nature whatsoever (including the reasonable
fees and disbursements of counsel for each Indemnified Party in connection with
any investigative, administrative or judicial proceeding or hearing commenced or
threatened by any Person, regardless of whether any such Indemnified Party shall
be designated as a party or a potential party thereto, and any fees or expenses
incurred by each Indemnified Party in enforcing this indemnity), whether direct,
indirect, special or consequential and whether based on any federal, state or
foreign Laws, on common law or equitable cause or on contract or otherwise, that
may be imposed on, incurred by, or asserted against any such Indemnified Party,
in any manner relating to or arising out of or incurred in




--------------------------------------------------------------------------------




connection with this Agreement, the other Purchase Documents, any Purchased
Receivable or any of the transactions contemplated hereby or thereby, including,
without limitation, with respect to (i) any representation or warranty or
statement made or deemed made by the Seller under or in connection with this
Agreement or any of the other Purchase Documents which shall have been incorrect
as of the date when made or any failure of the Seller to comply with its
covenants and other agreements contained in this Agreement or any other Purchase
Document (including, without limitation, (x) the failure to deliver a
Non-Payment Report with respect to any Overdue Receivable on or prior to the
date such report is required to be delivered pursuant to Section 5.4 and (y) a
breach of its obligations under Section 4.3 with respect to a Purchased
Receivable), and (ii) any Retained Obligations of the Seller (collectively, the
“Indemnified Liabilities”); provided, the Seller shall not have any obligation
to any Indemnified Party hereunder with respect to (i) any Indemnified
Liabilities to the extent such Indemnified Liabilities arise from the gross
negligence or willful misconduct of that Indemnified Party, in each case, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction, or (ii) any non-payment of any Purchased Receivable resulting from
the creditworthiness of the Approved Obligor, including, without limitation, an
Insolvency Event of the applicable Approved Obligor or the financial inability
of the Obligor to pay such Purchased Receivable on the applicable Maturity Date.
Without prejudice to the survival of any other provision hereof, the terms of
this Section 13.1 shall survive the termination of this Agreement and payment of
all other amounts payable hereunder.
Section 13.2.    Expenses. The Seller agrees to pay promptly on demand (a) all
actual and reasonable costs and expenses (including due diligence expenses)
incurred by the Purchaser in connection with the negotiation, preparation and
execution of the Purchase Documents and any consents, amendments, waivers or
other modifications thereto and the transactions contemplated thereby,
including, without limitation, the reasonable fees, expenses and disbursements
of counsel to the Purchaser in connection therewith; and (b) all costs and
expenses, including reasonable attorneys’ fees and costs of settlement, incurred
by the Purchaser in enforcing any obligations of the Seller under any Purchase
Document or in collecting any payments due from Seller hereunder or under the
other Purchase Documents or in connection with any refinancing or restructuring
of the purchase arrangements provided hereunder in the nature of a “work-out” or
pursuant to any insolvency or bankruptcy cases or proceedings. Without prejudice
to the survival of any other provision hereof, the terms of this Section 13.2
shall survive the termination of this Agreement and payment of all other amounts
payable hereunder.
Section 13.3.    Setoff. In addition to any rights now or hereafter granted
under applicable Law and not by way of limitation of any such rights, the
Purchaser is hereby authorized by the Seller at any time or from time to time,
without prior notice to the Seller, to set off and to appropriate and to apply
any and all deposits (general or special, including indebtedness evidenced by
certificates of deposit, whether matured or unmatured, but not including trust
accounts) and any other indebtedness at any time held or owing by the Purchaser
to or for the credit or the account of Seller against and on account of the
obligations and liabilities of the Seller to the Purchaser hereunder and under
the other Purchase Documents, including all claims of any nature or description
arising out of or connected hereto or with any other Purchase Document,
irrespective of whether or not (a) the Purchaser shall have made any demand
hereunder or (b) any amounts payable hereunder shall have become due and payable
pursuant hereto and although such obligations and liabilities, or any of them,
may be contingent or unmatured; provided, however, that the Purchaser shall use
reasonable commercial efforts to provide the Seller with same-day notice of any
such setoff.
Section 13.4.    Notices, Addresses. All notices, requests and demands given or
made under the Purchase Documents shall be given or made in writing and unless
otherwise stated shall be made by telecopier, email or letter using the address
as specified below or such other address as the party may designate to the other
party in accordance with the provisions of this Section 13.4:




--------------------------------------------------------------------------------




If to the Purchaser:
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
1251 Avenue of the Americas
New York, New York 10020
Attn: Nirmalya Mitra
Email: NMitra@us.mufg.jp


With a copy to:
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
1251 Avenue of the Americas
New York, New York 10020
Attn: Amy Mellon
Email: amellon@us.mufg.jp
If to the Seller:
1350 Timberlake Manor Parkway, Suite 300,
Chesterfield, MO 63017
Attn: Jack Cunningham, VP Treasury & Corporate Development
Fax: 636-536-9753
Email: jack.cunningham@edgewell.com


With a copy to:


Edgewell Personal Care Company
6 Research Drive, Shelton, CT 06484
Attn: Deputy General Counsel
Fax: 203-680-9018
Email: jeffrey.gershowitz@edgewell.com
If to the Guarantor:
1350 Timberlake Manor Parkway, Suite 300
Attn: Jack Cunningham, VP Treasury & Corporate Development
Fax: 636-536-9753
Email: jack.cunningham@edgewell.com


With a copy to:


Edgewell Personal Care Company
6 Research Drive, Shelton, CT 06484
Attn: Deputy General Councel
Fax: 203-680-9018
Email: jeffrey.gershowitz@edgewell.com



All notices, requests and demands shall be deemed to have been duly given or
made (a) when dispatched by telecopier or email when the confirmation showing
the completed transmission has been received, or (b) if mailed via a reputable
international courier, when it has been left at the relevant address or five (5)
Business Days after being delivered to such reputable international courier, in
an envelope addressed to the applicable person at that address and to the
attention of the person(s) set forth above; provided, if any communication is
received after a recipient’s normal business hours, such communication shall be
deemed received upon the opening of the recipient’s next business day. The
Seller, the Guarantor and the Purchaser shall promptly inform each other of any
changes in their respective addresses, facsimile numbers or email addresses
specified herein.
Section 13.5.    Certificates and Determinations. Any certification or
determination by the Purchaser of a rate or amount under any Purchase Document
shall be, absent manifest error, conclusive evidence of the matters to which it
relates.




--------------------------------------------------------------------------------




Section 13.6.    Assignments and Transfers.
(a)    The Purchaser may at any time assign, transfer or participate any of its
rights under the Purchase Documents, including, without limitation, its rights
in respect of the Purchased Receivables, to another bank or financial
institution with the consent of the Seller in each instance, which consent shall
not be unreasonably withheld, conditioned or delayed; provided, that no consent
shall be required if the Seller shall have been terminated as servicer pursuant
to Section 5.5. Neither the Seller nor the Guarantor may assign or otherwise
transfer its rights, benefits or obligations under the Purchase Documents
without the prior written consent of the Purchaser. Subject to the foregoing,
this Agreement shall be binding on and shall inure to the benefit of each party
hereto and its successors and assigns.
(b)    Notwithstanding anything herein to the contrary, the Purchaser may assign
or pledge a security interest in all or any portion of its rights in or under
this Agreement or the Purchased Receivables to secure obligations of the
Purchaser, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any other central bank. No such assignment and/or pledge shall
release the Purchaser from its obligations hereunder.
Section 13.7.    Waivers, Remedies Cumulative. No failure to exercise, nor any
delay in exercising, on the part of the Purchaser, any right or remedy under the
Purchase Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right or remedy prevent any further or other exercise
thereof or the exercise of any other right or remedy. The rights and remedies
herein provided are cumulative and not exclusive of any rights or remedies
provided by Law.
Section 13.8.    Accounting Treatment; Non-Reliance. Each of the Seller and the
Guarantor agrees and acknowledges that (i) it is a sophisticated party in
relation to this Agreement; (ii) it has made its own independent decision to
enter into the Agreement, the other Purchase Documents to which it is a party
and the transactions contemplated hereby and thereby and, in connection
therewith, has obtained such independent accounting, legal, tax, financial and
other advice as it deems necessary and appropriate (including, without
limitation, as to the appropriate treatment of such transactions for accounting,
legal, tax and other purposes) and (iii) it has not relied upon any
representation or advice from Purchaser, Purchaser’s affiliates or any of their
respective directors, officers, employees, contractors, counsel, advisors or
other representatives in this regard.
Section 13.9.    Third Party Rights. Other than as specifically provided in this
Agreement, no Person not a party to this Agreement shall be deemed a third party
beneficiary hereof.
Section 13.10.    Counterparts. Each Purchase Document may be executed in any
number of counterparts, and by the different parties thereto on separate
counterparts; each such counterpart shall be deemed an original and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. A facsimile or electronic copy of an executed counterpart of this
Agreement shall be effective as an original for all purposes.
Section 13.11.    Entire Agreement. The Purchase Documents constitute the entire
agreement between the parties hereto in relation to the transactions
contemplated hereby, and supersede all previous proposals, agreements and other
written and oral communications in relation thereto.
Section 13.12.    Exclusion of Liability. To the extent permitted by applicable
Law, neither the Seller nor the Guarantor shall assert, and the Seller and the
Guarantor each hereby waive, any claim against the Purchaser and its affiliates,
members of the board of directors, employees, attorneys, agents or sub-agents,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or




--------------------------------------------------------------------------------




actual damages) (whether or not the claim therefor is based on contract, tort or
duty imposed by any applicable legal requirement) arising out of, in connection
with, as a result of, or in any way related to, this Agreement or any other
Purchase Document or any agreement or instrument contemplated hereby or thereby
or referred to herein or therein, the transactions contemplated hereby or
thereby, any purchase or the use of the proceeds thereof or any act or omission
or event occurring in connection therewith, and the Seller and the Guarantor
each hereby waive, release and agree not to sue upon any such claim or any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.
Section 13.13.    Invalidity. If at any time any provision of the Purchase
Documents shall be adjudged by any court or other competent tribunal to be
illegal, invalid or unenforceable, the validity, legality, and enforceability of
the remaining provisions hereof shall not in any way be affected or impaired,
and the parties hereto will use their best efforts to revise the invalid
provision so as to render it enforceable in accordance with the intention
expressed in this Agreement.
Section 13.14.    Governing Law. This Agreement shall be governed by and
construed in accordance with the Laws of the State of New York without regard to
the principles of conflicts of law thereof (other than Sections 5-1401 and
5-1402 of the New York General Obligations Law).
Section 13.15.    Consent to Jurisdiction. Any litigation based hereon, or
arising out of, under or in connection with this Agreement or any other Purchase
Document, may be brought and maintained in the courts of the State of New York
sitting in New York County, New York or in the United States district court for
the Southern District of New York; provided, any suit seeking enforcement
against any Receivables or other property may be brought, at the Purchaser’s
option, in the courts of any jurisdiction where such Receivables or other
property may be found. The Seller and the Guarantor each hereby expressly and
irrevocably submit to the jurisdiction of the courts of the State of New York
sitting in New York County, New York and of the United States district court for
the Southern District of New York for the purpose of any such litigation. The
Seller and the Guarantor each further irrevocably consent to the service of
process by registered mail, postage prepaid, to the address specified in Section
13.4 or by personal service within or without the State of New York. The Seller
and the Guarantor each expressly and irrevocably waive, to the fullest extent
permitted by Law, any objection which it may now or hereafter have to the laying
of venue of any such litigation brought in any such court and any claim that any
such litigation has been brought in an inconvenient forum.
Section 13.16.    WAIVER OF JURY TRIAL. THE SELLER, THE GUARANTOR AND THE
PURCHASER HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING
TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY OTHER PURCHASE
DOCUMENT OR ANY APPLICATION, INSTRUMENT, DOCUMENT, AMENDMENT OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR
THEREWITH OR ARISING FROM ANY BANKING RELATIONSHIP EXISTING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER PURCHASE DOCUMENTS, AND AGREES THAT ANY SUCH ACTION
OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
Section 13.17.    USA Patriot Act. The Purchaser hereby notifies the Seller and
the Guarantor that pursuant to the requirements of the USA PATRIOT Improvement
and Reauthorization Act, Title III of Pub. L. 109-177 (signed into law March 9,
2009), as amended from time to time (the “PATRIOT Act”), it is required to
obtain, verify, and record information that identifies the Seller and the
Guarantor, which information includes the name and address of the Seller and the
Guarantor and other information that will allow the Purchaser to identify the
Seller and the Guarantor in accordance with the PATRIOT Act.




--------------------------------------------------------------------------------




Section 13.18.    Confidentiality. Each party hereto agrees to hold the Purchase
Documents, the transactions contemplated thereby and all non-public information
received by it in connection therewith from any other party hereto or its agents
or representatives in confidence and agrees not to provide any Person with
copies of this Agreement or such non-public information other than to (a) its
affiliates and any officers, directors, members, managers, employees or outside
accountants, auditors or attorneys of such party or its affiliates, (b) any
prospective or actual assignee or participant which (in each case) has signed a
confidentiality agreement containing provisions substantively identical to this
Section 13.18 or has agreed to be subject to the terms of this Section 13.18,
(c) credit support providers if they agree to hold it confidential pursuant to
customary commercial terms, (d) Governmental Authorities with appropriate
jurisdiction (including filings required under securities Laws), (e) the service
provider with whom the Purchaser subcontracts use of the PrimeRevenue System
provided that such service provider agrees to hold such information confidential
pursuant to customary commercial terms and (f) appropriate filings under the
UCC. Notwithstanding the above stated obligations, the parties hereto will not
be liable for disclosure or use of such information which: (i) was required by
Law, including pursuant to a valid subpoena or other legal process, (ii) is
disclosed or used in connection with the exercise of any remedies hereunder or
any suit, action or proceeding relating to this Agreement or any other Purchase
Document or the enforcement of rights hereunder or thereunder, (iii) was in such
Person’s possession or known to such Person prior to receipt or (iv) is or
becomes known to the public through disclosure in a printed publication (without
breach of any of such Person’s obligations hereunder).
Section 13.19.    Communication Through the PrimeRevenue System. Each party
hereto consents to the communication and delivery of offers, acceptances and
other communications and the creation of binding contracts through the
PrimeRevenue System, although such communications are by electronic means rather
than in writing on paper. Each party hereto waives any claim or defense that any
such offers, acceptances or other communications and any contracts arising
therefrom are not binding or enforceable as a result of their being communicated
electronically rather than in writing on paper.


[Remainder of page intentionally left blank]






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement by their
undersigned, duly authorized officers on the date first above written:
SELLER:




EDGEWELL PERSONAL CARE, LLC




By: /s/ John D. Cunningham    
Name: John D. Cunningham
Title: Asst Treasurer




GUARANTOR:




EDGEWELL PERSONAL CARE COMPANY




By: /s/ John D. Cunningham    
Name: John D. Cunningham
Title: VP, Treasurer






PURCHASER:


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH




By: /s/ Nirmalya Mitra    
Name: Nirmalya Mitra
Title: Director








